Exhibit 10.43


EXECUTION VERSION
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
among
ZEBRA TECHNOLOGIES EUROPE LIMITED
and any affiliates thereof that become parties hereto from time to time, as
Sellers,
ZEBRA TECHNOLOGIES CORPORATION, as Guarantor,
and
MUFG BANK, LTD., as Purchaser
Dated as of December 19, 2018






163908148

--------------------------------------------------------------------------------





Table of Contents
Page
SECTION 1.    DEFINITIONS AND INTERPRETATION
............................................................................ 1
Section 1.1.    Definitions
....................................................................................................................
1
Section 1.2.    Interpretation
.............................................................................................................
11
SECTION 2.    PURCHASE AND SALE; UNCOMMITTED ARRANGEMENT; TERM
................................ 11
Section 2.1.    Offer to Purchase; Purchase and Sale
....................................................................... 11
Section 2.2.    Purchase Price; Adjustment Reserve
......................................................................... 12
Section 2.3.    Purchase Request Power of Attorney
......................................................................... 13
Section 2.4.    UNCOMMITTED ARRANGEMENT
.......................................................................... 13
Section 2.5.    Term
...........................................................................................................................
13
Section 2.6.    Usage Fee
...................................................................................................................
14
SECTION 3.    PAYMENTS
..................................................................................................................
14
Section 3.1.    Late Payment Amount
................................................................................................
14
Section 3.2.    Payments Generally
...................................................................................................
14
SECTION 4.    NATURE OF FACILITY
.................................................................................................
15
Section 4.1.    True Sale
....................................................................................................................
15
Section 4.2.    No Purchaser Liability
...............................................................................................
15
Section 4.3.    Further Assurances
....................................................................................................
15
SECTION 5.    SERVICER
....................................................................................................................
16
Section 5.1.    Appointment of each Seller as a Servicer
................................................................... 16
Section 5.2.    Servicing Covenants
...................................................................................................
16
Section 5.3.    Unidentified Collections on Receivables; Return of Collections
............................... 17
Section 5.4.    Past Due Receivables
.................................................................................................
17
Section 5.5.    Termination of Appointment
.......................................................................................
18
Section 5.6.    Reserved
.....................................................................................................................
19
SECTION 6.    SERVICING REPORTS; RECONCILIATION REPORTS
..................................................... 19
Section 6.1.    Servicing Reports
.......................................................................................................
19
Section 6.2.    Reconciliation Reports
...............................................................................................
19
SECTION 7.    OTHER INFORMATION; SELLERS’ BOOKS AND RECORDS; INSPECTION;


- i -
163908148

--------------------------------------------------------------------------------




PURCHASER’S RECORDS
.............................................................................................
19
Section 7.1.    Other Information
......................................................................................................
19
Section 7.2.    Sellers’ Books and Records
........................................................................................
19
Section 7.3.    Inspection
...................................................................................................................
19
Section 7.4.    Purchaser’s Records
..................................................................................................
20
SECTION 8.    CONDITIONS PRECEDENT
...........................................................................................
20
Section 8.1.    Conditions Precedent to the Closing Date
................................................................. 20
Section 8.2.    Conditions Precedent to Each Purchase
.................................................................... 21
SECTION 9.    REPRESENTATIONS AND WARRANTIES
...................................................................... 22
Section 9.1.    Generally
....................................................................................................................
22
Section 9.2.    Purchased Receivables
...............................................................................................
24
Section 9.3.    Guarantor Representations
........................................................................................
26
SECTION 10.    COVENANTS
................................................................................................................
28
Section 10.1.    Sellers’ Covenants
......................................................................................................
28
Section 10.2.    Guarantors’ Covenants
..............................................................................................
29
SECTION 11.    REPURCHASE OF PURCHASED RECEIVABLES; GUARANTY
........................................ 29
Section 11.1.    Repurchase Price
.......................................................................................................
29
Section 11.2.    Repurchase
.................................................................................................................
30
Section 11.3.    Repurchase Date
........................................................................................................
30
Section 11.4.    Guaranty
.....................................................................................................................
30
SECTION 12.    TAXES, ETC.
...............................................................................................................
31
Section
12.1.    Taxes...........................................................................................................................
31
Section 12.2.    Duties and Taxes
........................................................................................................
32
SECTION 13.    MISCELLANEOUS
........................................................................................................
32
Section 13.1.    Indemnity
....................................................................................................................
32
Section 13.2.    Expenses
.....................................................................................................................
33
Section 13.3.    Setoff
...........................................................................................................................
33
Section 13.4.    Notices, Addresses
......................................................................................................
33
Section 13.5.    Certificates and Determinations
................................................................................
35


- ii -
163908148

--------------------------------------------------------------------------------




Section 13.6.    Assignments and Transfers
.........................................................................................
35
Section 13.7.    Waivers, Remedies Cumulative
..................................................................................
35
Section 13.8.    Accounting Treatment; Non-Reliance
........................................................................ 35
Section 13.9.    Third Party Rights
......................................................................................................
36
Section 13.10.    Counterparts
...............................................................................................................
36
Section 13.11.    Entire Agreement
........................................................................................................
36
Section 13.12.    Exclusion of
Liability..................................................................................................
36
Section 13.13.    Invalidity
.....................................................................................................................
36
Section 13.14.    Governing Law
...........................................................................................................
36
Section 13.15.    Consent to Jurisdiction
...............................................................................................
36
Section 13.16.    WAIVER OF JURY TRIAL
......................................................................................
37
Section 13.17.    USA Patriot Act
..........................................................................................................
37
Section 13.18.    Confidentiality
............................................................................................................
37
Section 13.19.    Communication Through the PrimeRevenue System
................................................. 38
Section 13.20.    Judgment Currency
....................................................................................................
38
Schedule A     Approved Obligors
Schedule B     UCC and Other Perfection Information
Schedule C     Electronic Services Schedule
Exhibit A     Form of Purchase Request
Exhibit B     Form of Servicing Report
Exhibit C     Form of Reconciliation Report




- iii -
163908148

--------------------------------------------------------------------------------





MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of December 19, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among Zebra Technologies Europe Limited, an English private
company limited by shares (“Seller A”), each affiliate of Seller A that at any
time after the date hereof becomes a party hereto as a seller in the sole and
absolute discretion of the Purchaser (as hereinafter defined) (each, an
“Additional Seller”; and, together with Seller A , each, a “Seller”, and
collectively, the “Sellers”), Zebra Technologies Corporation, a Delaware
corporation (the “Guarantor”), and MUFG Bank, Ltd. (the “Purchaser”).
RECITAL:
From time to time during the term hereof, each Seller may sell accounts
receivable to the Purchaser, and the Purchaser may in its sole discretion agree
to purchase such accounts receivable from such Seller, in each case, on the
terms and conditions set forth in this Agreement.
SECTION 1.    DEFINITIONS AND INTERPRETATION.
Section 1.1. Definitions. In this Agreement, the following terms shall have the
meanings ascribed thereto:
“Account Control Agreement” means a deposit account control agreement with
respect to a Seller Account, in form and substance satisfactory to the parties
thereto, among the applicable Seller (in its capacity as owner of such Seller
Account), the Purchaser (in its capacity as the Purchaser and secured party) and
the applicable depository institution, as such agreement may be amended,
modified or supplemented from time to time by agreement of such parties.
“Actual Adjustment Amount” means with respect to any Purchased Receivable all
Adjustments (including Disputes) related to such Purchased Receivable, other
than Adjustments taken into account in determining the Purchase Price of such
Purchased Receivable as of the Purchase Date.
“Additional Seller” as defined in the preamble hereto.
“Adjustment” means, with respect to any Receivable, any discount, adjustment,
deduction, or reduction that would have the effect of reducing the amount of
part or all of such Receivable.
“Adjustment Reserve” means, with respect to any Purchased Receivable on its
Purchase Date, an amount equal to its Net Face Value multiplied by the Approved
Obligor Adjustment Rate of the Obligor thereof. For the avoidance of doubt, for
any Obligor that has an Approved Obligor Adjustment Rate of 0%, the Adjustment
Reserve relating to Receivables of such Obligor shall be $0.
“Adjustment Reserve Deficit” as defined in Section 2.2(b).
“Adjustment Reserve Deficit Payment Date” means, with respect to a Purchased
Receivable for which there is an Adjustment Reserve Deficit, the earlier of (x)
the Collection Date with respect to such Receivable, or (y) the 60th calendar
day after the Invoice Due Date thereof.
“Adjustment Reserve Payment” as defined in Section 2.2(a).


163908148

--------------------------------------------------------------------------------




“Adjustment Reserve Surplus” as defined in Section 2.2(b).
“Adjustment Reserve Surplus Payment Date” means, with respect to a Purchased
Receivable for which there is an Adjustment Reserve Surplus, the Collection Date
with respect to such Receivable; provided that if the Collection Date with
respect to such Receivable does not occur solely as a result of an Insolvency
Event of the Obligor thereof or the financial inability of such Obligor to pay
such Purchased Receivable, Adjustment Reserve Surplus Payment Date shall mean
the date after the Invoice Due Date of such Receivable on which the Purchaser
reasonably determines that all Adjustments (including Disputes) with respect to
all outstanding Purchased Receivables have been determined.
“Adverse Claim” means any mortgage, collateral assignment, security interest,
pledge, lien or other encumbrance securing any obligation of any Person or any
other type of adverse claim or preferential arrangement having a similar effect
(including any agreement to give any of the foregoing and any conditional sale
or other title retention agreement), in each case other than as arising under
this Agreement.
“Affiliate” means any Person controlling, controlled by or under common control
with, a Seller.
“Agreement” as defined in the preamble hereto.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010, and the rules and regulations promulgated thereunder, and
all other laws, rules, and regulations of any jurisdiction applicable to any
Seller, the Guarantor or any of their respective Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Money Laundering Laws” means the PATRIOT Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which any Seller, the
Guarantor or any of their respective Subsidiaries operates or in which the
proceeds of any purchase of Receivables under this Agreement will be used.
“Applicable Cost of Funds” means:
(a)
with respect to any Receivable denominated in Euro, EURIBOR for a period

equal to the Discount Period applicable to such Receivable determined as of two
(2) Business Days prior to the applicable Purchase Date for such Receivable; and
(b)
with respect to any Receivable denominated in any other currency, such index

rate and manner of determination as agreed to in writing by the relevant Seller
and the Purchaser.
“Applicable Margin” means for each Approved Obligor, the rate per annum set
forth under the heading “Applicable Margin” for such Approved Obligor on
Schedule A, as adjusted from time to time as mutually agreed in writing by the
Sellers and the Purchaser.
“Approved Obligor” means each Obligor listed on Schedule A, as such list may be
amended from time to time to add or delete any Obligor as mutually agreed in
writing by the Sellers and the Purchaser. “Approved Obligor Adjustment Rate”
means, for each Approved Obligor, the percentage set forth under the heading
“Approved Obligor Adjustment Rate” for such Approved Obligor on Schedule A, as
adjusted from time to time, based on the dilution history of the Receivables of
such Approved Obligor, as mutually agreed in writing by the applicable Seller
and the Purchaser.


2
163908148

--------------------------------------------------------------------------------




“Approved Obligor Buffer Period” means for each Approved Obligor, the number of
days mutually agreed to in writing by the Purchaser and the Sellers based on the
payment history of the Receivables of such Approved Obligor, as adjusted from
time to time, in each case by mutual agreement in writing by the Purchaser and
the Sellers. Any such adjustment to the Approved Obligor Buffer Period for any
Approved Obligor, once agreed to by the Purchaser and the Sellers, will be
applicable for all purchases of Receivables hereunder due from such Approved
Obligor made after the time of such adjustment. The initial Approved Obligor
Buffer Period for each Approved Obligor is the number of days set forth under
the heading “Initial Approved Obligor Buffer Period” for such Approved Obligor
on Schedule A as such Schedule A is in effect on the date such Obligor first
became an Approved Obligor.
“Approved Obligor Sublimit” means for each Approved Obligor, the amount set
forth under the heading “Approved Obligor Sublimit” for such Approved Obligor on
Schedule A, as adjusted from time to time as mutually agreed in writing by the
Sellers and the Purchaser.
“Business Day” means a day on which banks are open for business in New York,
London and Chicago and, with respect to (i) the determination of the Discount
Rate with respect to any Receivable denominated in a currency for which the
Applicable Cost of Funds is determined in a financial market located in a city
other than any of the above cities and (ii) if applicable, the date of the offer
to sell such Receivable, the Purchase Date for such Receivable and all dates of
payment or repurchase or of turnover of Collections of or with respect to such
Receivable, that is also a day on which banks are open for business in such
other city (or, in the case of a Receivable denominated in Euro, that is also a
TARGET Day).
“Certification of Beneficial Owner(s)” means a certificate in form and substance
satisfactory to the Purchaser regarding beneficial ownership of a Seller or the
Guarantor as required by the Customer Due Diligence Rule.
“Closing Date” means, subject to Section 8.1, the date of this Agreement.
“Collection Date” means, with respect to any Purchased Receivable, the date,
following payment by or on behalf of the applicable Approved Obligor of
Collections representing the final balance thereon (reflecting any Actual
Adjustment Amount), on which all such Collections with respect to such Purchased
Receivable have been received by the Purchaser, including (if applicable) the
date on which such Purchased Receivable is repurchased in full pursuant to
Section 11.
“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by or on behalf of a Seller with respect to such Purchased Receivable.
“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between a Seller and the
applicable Approved Obligor, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Conversion Date” as defined in Section 13.20.
“Customer Due Diligence Rule” means 31 C.F.R. § 1010.230.


3
163908148

--------------------------------------------------------------------------------




“Designated Currency” means (i) with respect to Purchased Receivables of Seller
A, Euros and (ii) with respect to Purchased Receivables of any Additional
Seller, such currency as shall be agreed to in writing by such Seller and the
Purchaser.
“Discount” means, with respect to any Receivable, the amount determined as the
“Discount” in the calculation of the Purchase Price for such Receivable pursuant
to Section 2.2.
“Discount Period” means, with respect to any Receivable, the number of days from
(and including) the applicable Purchase Date of such Receivable to (but not
including) the Settlement Date related to the Settlement Period in which the
Maturity Date falls.
“Discount Rate” means, with respect to any Receivable, a rate per annum equal to
the sum of (i) the Applicable Cost of Funds with respect to such Receivable,
plus (ii) the Applicable Margin for the Obligor of such Receivable.
“Dispute” means, with respect to any Receivable, any Adjustments with respect to
such Receivable (other than any Adjustments specifically taken into account in
determining the Purchase Price for such Receivable), or any claim, offset,
defense, counterclaim, discount, allowance, or warranty issue of any kind
between a Seller and the applicable Approved Obligor (or any of their respective
affiliates) relating to such Receivable, including, without limitation, any
products liability claim arising out of or in connection with such Receivable.
“Dollar” and “$” means the lawful currency of the United States of America.
“English Law Receivable” means a Receivable governed by English Law or as to
which the related Contract is governed by English Law.
“EURIBOR” means, with respect to a Receivable denominated in Euro, the rate
(calculated on the basis of actual days elapsed over a 360-day year) equal to
the interbank offered rate, as administered by the Banking Federation of the
European Union (or any other Person that takes over the administration of such
rate) for Euro appearing on the Reuters page that displays such rate (such page
currently being the EURIBOR01 page) as of 11:00 a.m. (Brussels time) two (2)
Business Days immediately preceding the related Purchase Date with respect to
such Receivable for the period matching the Discount Period for such Receivable;
provided, however, if the Discount Period for such Receivable does not match an
available EURIBOR quotation, then the Purchaser shall determine EURIBOR for the
purpose of such Discount Period by linear interpolation of the nearest two
EURIBOR rates (one being shorter and the other being longer than such Discount
Period). In the event that such rate does not appear on such page or service at
such time, “EURIBOR” shall be determined by reference to such other comparable
publicly available service for displaying the offered rate for deposits in Euro
in the Euro interbank market as may be selected by the Purchaser and, in the
absence of availability, such other method to determine such offered rate as may
be selected by the Purchaser in consultation with Seller, consistent with then
industry practices. Notwithstanding anything in this definition to the contrary,
in the event that, pursuant to the above applicable sentence of this definition,
EURIBOR with respect to a Receivable would be less than zero, then EURIBOR with
respect to such Receivable shall be deemed to be zero for purposes of this
Agreement.
“Euro” means the single currency of the Participating Member States.


4
163908148

--------------------------------------------------------------------------------




“Final Collection Date” means the Business Day following the termination of
purchases under this Agreement on which all amounts to which the Purchaser shall
be entitled in respect of Purchased Receivables and all other amounts owing to
the Purchaser hereunder and under the other Purchase Documents are paid in full.
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Goods” means, with respect to any Receivable, those goods sold by a Seller to
the applicable Approved Obligor and any related services provided by such Seller
to such Approved Obligor pursuant to the applicable Contract.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” as defined in the preamble hereto.
“Indemnified Liabilities” as defined in Section 13.1.
“Indemnified Party” as defined in Section 13.1.
“Insolvency Event” means, with respect to any Person, such Person (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); or
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; or (iii)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; or (iv) institutes or has instituted against it a proceeding
seeking judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency Law or other similar Law affecting creditor’s rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within thirty (30) days of the institution or presentation thereof; or (v)
has a resolution passed for its winding-up, official management or liquidation;
or (vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all of its assets; or (vii)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty (30) days
thereafter; or (viii) causes or is subject to any event with respect to it
which, under the applicable Laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (i) to (vii) (inclusive); or (ix) takes
any corporate or other organizational action to authorize any of the foregoing.
“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by a Seller to the applicable Approved Obligor for the
payment for the applicable Goods supplied or related services provided pursuant
to the applicable Contract.
“Invoice Date” means, with respect to any Receivable, the date on which the
related Invoice was issued.


5
163908148

--------------------------------------------------------------------------------




“Invoice Due Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice.
“Judgment Currency” as defined in Section 13.20.
“Late Payment Amount” as defined in Section 3.1.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
“Maturity Date” means, with respect to any Receivable, the date that is (a) the
Invoice Due Date plus (b) the number of days set forth in the applicable
Approved Obligor Buffer Period.
“Maximum Facility Amount” means, at any time, the aggregate of the Approved
Obligor Sublimits for all the Approved Obligors at such time. The Maximum
Facility Amount on the Closing Date is $90,000,000.
“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Approved Obligor under the applicable Invoice, net of any Taxes
and any Adjustments (other than the Adjustment Reserve) specifically taken into
account in determining the Purchase Price for such Receivable as of the
applicable Purchase Date.
“Non-Payment Event” as defined in Section 5.4.
“Non-Payment Report” as defined in Section 5.4.
“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Overdue Receivable” as defined in Section 5.4.
“Participating Member States” means any member state of the European Union that
has the Euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” as defined in Section 13.17.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Personal Data” means any information relating to an identified or identifiable
natural person (‘data subject’); an identifiable natural person is one who can
be identified, directly or indirectly, in particular by reference to an
identifier such as a name, an identification number, location data, an online
identifier or to one or more factors specific to the physical, physiological,
genetic, mental, economic, cultural or social identity of that natural person.


6
163908148

--------------------------------------------------------------------------------




“Prime Rate” means the rate announced by the Purchaser from time to time as its
prime rate in the United States, such rate subject to change as and when such
designated rate changes. The Prime Rate is not intended to be the lowest rate of
interest charged by the Purchaser in connection with extensions of credit to
debtors.
“PrimeRevenue” means PrimeRevenue, Inc. or any successor service provider to the
Purchaser.
“PrimeRevenue System” means the Purchaser's communication tool accessible via
the internet to enable clients to offer various receivables for sale to the
Purchaser and for the loading, approval and monitoring of such receivables on a
platform, the terms of use of which are set out in Schedule C.
“Process Agent” as defined in Section 13.15.
“Proposed Repurchase Date” means, with respect to any Purchased Receivable, the
date set forth in any notice delivered pursuant to Section 11.2 requiring the
repurchase by the applicable Seller of such Purchased Receivable.
“Purchase Date” means, with respect to any Purchased Receivable, the date (which
shall be a Business Day during the term of this Agreement) on which such
Purchased Receivable was purchased and paid for by the Purchaser in accordance
with the terms and conditions hereof.
“Purchase Document” means each of this Agreement, each Account Control
Agreement, each Purchase Request, the Seller A Power of Attorney, and each
Servicing Report, together with all other documents, instruments or agreements
executed and delivered or submitted via the PrimeRevenue System by a Seller to
or for the benefit of the Purchaser in connection herewith.
“Purchase Price” means, with respect to any Receivable, the amount determined as
the “Purchase Price” pursuant to Section 2.2.
“Purchase Request” means a Purchase Request in the form of Exhibit A, or a
request presented by a Seller through the entering of the requisite details of
one or more Receivables onto the PrimeRevenue System.
“Purchased Receivable” means a Receivable purchased by the Purchaser in
accordance with the terms and conditions hereof; provided that a Receivable
purchased hereunder and subsequently repurchased by the applicable Seller
pursuant to the terms and conditions hereof shall, upon the Repurchase Date
therefor and upon receipt by the Purchaser of the Repurchase Price therefor,
cease to be a Purchased Receivable.
“Purchased Receivable Guarantor” means, with respect to any Approved Obligor,
any Person guaranteeing payment of all or any portion of a Purchased Receivable
owing by such Approved Obligor.
“Purchaser” as defined in the preamble hereto.
“Purchaser’s Account” means (i) with respect to payments in Euro, the account of
the Purchaser located at: MUFG Bank, Ltd., New York Branch, account number:
GB82BOTK60010900001107, SWIFT:
BOTKGB2L, account name: MUFG Bank, Ltd., New York Branch, attention: “TSO-Zebra”
and reference number: “TSO-Zebra”, or such other account as notified to the
applicable Seller from time to time by the


7
163908148

--------------------------------------------------------------------------------




Purchaser in writing, and (ii) with respect to payments in any other currency,
such account of the Purchaser as notified to the applicable Seller from time to
time by the Purchaser in writing.
“Receivable” means the monetary obligation of an Obligor to a Seller arising
under a Contract which is evidenced by an Invoice (including the right to
receive payment of any interest or finance charges or other liabilities of such
Obligor under such Contract), all Related Assets with respect thereto, and all
Collections and other proceeds with respect to the foregoing.
“Reconciliation Report” means a reconciliation report in the form of Exhibit C,
or otherwise in form and substance satisfactory to the Purchaser and the
Sellers.
“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.
“Remittance Account” means (i) with respect to Seller A, the account of Seller A
located at: Bank of America, N.A. with account number: 600870916021 and account
name: Zebra Technologies Europe Limited or such other account as notified to the
Purchaser from time to time by Seller A in writing, and (ii) with respect to any
Additional Seller, such account or accounts as notified to the Purchaser from
time to time by such Seller in writing.
“Repurchase Date” means, with respect to any Purchased Receivable, the date on
which such Purchased Receivable is repurchased by the applicable Seller in
accordance with the terms and conditions hereof.
“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by a Seller in Section 9.2 with respect to such
Purchased Receivable shall be inaccurate, incorrect or untrue on any date as of
which it is made or deemed to be made; (ii) a Dispute shall have occurred with
respect to such Purchased Receivable; (iii) an Adverse Claim shall exist with
respect to such Purchased Receivable; (iv) a breach by a Seller of its
obligations under Section 4.3 with respect to such Purchased Receivable; or (v)
the assignment or purported assignment of such Purchased Receivable by the
applicable Seller to the Purchaser is or becomes invalid or unenforceable as a
matter of Law (whether against the Approved Obligor of such Purchased Receivable
or otherwise) for any reason (except to the extent resulting solely from an
Insolvency Event of the applicable Approved Obligor or the financial inability
of the Obligor to pay such Purchased Receivable on the applicable Invoice Due
Date).
“Repurchase Price” means, with respect to any Purchased Receivable, the amount
determined as the “Repurchase Price” for such Purchased Receivable pursuant to
Section 11.1.
“Retained Obligations” as defined in Section 4.2.
“Sales Records” means, with respect to any Receivable, the accounts, all sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of a Seller relating to an Approved Obligor and
on an individual Receivable basis for the purpose of identifying amounts paid or
to be paid in respect of such Receivable.


8
163908148

--------------------------------------------------------------------------------




“Sanctioned Country” means a country or territory that is or whose government is
subject to a sanctions program that broadly prohibits dealings with that
country, territory or government.
“Sanctioned Person” means, at any time, any Person (a) that is listed on the
Specially Designated Nationals and Blocked Persons list or the Consolidated
Sanctions list maintained by OFAC, or any similar list maintained by OFAC, the
U.S. Department of State, the European Union, any European Union member state or
the United Nations Security Council; (b) that is fifty-percent or more owned,
directly or indirectly, in the aggregate by one or more Persons described in
clause (a) above; (c) that is operating, organized or resident in a Sanctioned
Country or (d) with whom engaging in trade, business or other activities is
otherwise prohibited or restricted by Sanctions Laws.
“Sanctions Laws” means the laws, rules, regulations and executive orders
promulgated or administered to implement economic sanctions or anti-terrorism
programs by (a) any U.S. Governmental Authority (including, without limitation,
OFAC), including Executive Order 13224, the PATRIOT Act, the Trading with the
Enemy Act, the International Emergency Economic Powers Act and the laws,
regulations, rules and/or executive orders relating to restrictive measures
against Iran; (b) the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; (c) the
United Nations Security Council or any other legislative body of the United
Nations; and (d) any jurisdiction in which any Seller or any of its Subsidiaries
operates or in which the proceeds of any purchase of Receivables under this
Agreement will be used.
“Seller” and “Sellers” as defined in the preamble hereto.
“Seller A Power of Attorney” means the Power of Attorney, dated the date hereof,
by Seller A in favor of the Purchaser, as amended, restated, supplemented or
otherwise modified from time to time.
“Seller Account” means (i) with respect to Purchased Receivables of Seller A,
the following account located at: Bank of America, N.A. account number:
600870916021 of Seller A, or such other account of Seller A consented to in
writing by the Purchaser and which account or accounts shall be subject to an
Account Control Agreement, and (ii) with respect to any Additional Seller, such
account or accounts of such Seller as notified to the Purchaser by such Seller
in writing prior to such Seller becoming a party hereto or such other account or
accounts of such Seller consented to in writing by the Purchaser and which
account or accounts shall be subject to an Account Control Agreement.
“Seller Account Collateral” means collectively, (i) all checks, drafts,
instruments, cash and other items at any time received for deposit into a Seller
Account, wire transfers of funds, automated clearing house entries, credits from
merchant card transactions and other electronic funds transfers or other funds
deposited into, credited to, or held for deposit into or credit to, a Seller
Account, in each case with respect to a Purchased Receivable, and (ii) each
Seller Account.
“Servicing Report” means a servicing report in the form of Exhibit B, or
otherwise in form and substance satisfactory to the Purchaser and the Sellers.
“Settlement Date” means each Wednesday of each week or as otherwise agreed in
writing from time to time; provided that if such day is not a Business Day, the
next Business Day shall be the Settlement Date.
“Settlement Period” means with respect to any Settlement Date, the Monday
through Friday, both inclusive, of the immediately preceding calendar week.


9
163908148

--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
“TARGET Day” means any day on which TARGET is open for the settlement of payment
in Euro.
“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any fiscal authority, together with any interest thereon and any
penalties with respect thereto and any payments made on or in respect thereof;
and “Taxation” and “Tax” shall be construed accordingly.
“Total Outstanding Amount” means, as of any date of determination, either:
(a)if such amount is being determined for all Purchased Receivables for all
Approved Obligors, the result of (i) the sum of the Net Face Values minus
Adjustment Reserves of all Receivables of each Approved Obligor that are
Purchased Receivables (for each Purchased Receivable, such Net Face Value being
determined as of the Purchase Date therefor) in respect of which the Purchaser
has not received payment in full, minus (ii) all Collections and payments of
Adjustment Reserve Deficit received and deposited in the Purchaser’s Account in
connection with such Purchased Receivables; provided, however, that if the
Adjustment Reserve of any such Purchased Receivable is greater than $0, (x) the
Net Face Value of such Purchased Receivable shall not be reduced by such
Adjustment Reserve for the purpose of clause (i) if an Insolvency Event has
occurred with respect to the Approved Obligor thereof, and (y) Collections on
such Purchased Receivable in excess of such Purchased Receivable’s Net Face
Value minus Adjustment Reserve shall be disregarded for the purpose of clause
(ii) unless an Insolvency Event has occurred with respect to the Approved
Obligor thereof; or
(b)if such amount is being determined for Purchased Receivables of any
particular Approved Obligor, the result of (i) the sum of the Net Face Values
minus Adjustment Reserves of all Receivables of such Approved Obligor that are
Purchased Receivables (for each Purchased Receivable, such Net Face Value being
determined as of the Purchase Date therefor) in respect of which the Purchaser
has not received payment in full, minus (ii) all Collections and payments of
Adjustment Reserve Deficit received and deposited in the Purchaser’s Account in
connection with such Purchased Receivables of such Approved Obligor provided,
however, that if the Adjustment Reserve of any such Purchased Receivable is
greater than $0, (x) the Net Face Value of such Purchased Receivable shall not
be reduced by such Adjustment Reserve for the purpose of clause (i) if an
Insolvency Event has occurred with respect to the Approved Obligor thereof, and
(y) Collections on such Purchased Receivable in excess of such Purchased
Receivable’s Net Face Value minus Adjustment Reserve shall be disregarded for
the purpose of clause (ii) unless an Insolvency Event has occurred with respect
to the Approved Obligor thereof.


10
163908148

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests (as such term is defined in such Uniform Commercial Code) of
the Purchaser is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“UCC and Other Perfection Information” means the information set forth on
Schedule B.
“Usage Fee Calculation Period” means each calendar quarter (i.e., January 1
through and including March 31, April 1 through and including June 30, July 1,
through and including September 30 and October 1 through and including December
31) or, in the event that this Agreement is terminated in accordance with
Section 2.5, the then in effect Usage Fee Calculation Period shall be deemed to
end on the effective date of such termination.
Section 1.2. Interpretation. In this Agreement, unless otherwise indicated, (a)
defined terms may be used in the singular or the plural and the use of any
gender includes all genders, (b) the words “hereof”, “herein”, “hereto”,
“hereby” and “hereunder” refer to this entire Agreement, (c) all references to
particular Sections, Exhibits or Schedules are references to the Sections,
Exhibits or Schedules, as the case may be, of this Agreement, (d) all accounting
terms not specifically defined herein shall be construed in accordance with
GAAP, except as otherwise stated herein, and (e) reference to any Person
includes such Person’s successors and legal assigns. For purposes of determining
the Total Outstanding Amount at any time or compliance at any time with Dollar
monetary thresholds, limits or requirements in this Agreement or any other
Purchase Document (including, without limitation, as set forth in Section 2.6,
Sections 8.2(b) and (c) and in clauses (ii) and (iii) of the third paragraph of
each Purchase Request), any Purchased Receivable or the Net Face Value of a
Receivable, in each instance, denominated in a currency other than Dollars will
be converted to Dollars using the Purchaser’s spot rate of exchange for
conversion of such currency to Dollars at the relevant time.
SECTION 2.    PURCHASE AND SALE; UNCOMMITTED ARRANGEMENT; TERM.
Section 2.1. Offer to Purchase; Purchase and Sale. On any Business Day during
the term of this Agreement, a Seller may deliver to the Purchaser a fully
completed Purchase Request with respect to Receivables of such Seller set forth
on Schedule A thereto or submit, via the PrimeRevenue System, a Purchase Request
with respect to the Receivables of such Seller submitted onto the PrimeRevenue
System. The delivery or submission of such Purchase Request shall be, and be
deemed for all purposes hereunder as, an offer by the Seller of such Receivables
to sell to the Purchaser such Receivables. The Purchaser, in its sole and
absolute discretion, may elect to accept or reject the offer to purchase such
Receivables, and shall make such election within two (2) Business Days after
Seller’s delivery of the applicable Purchase Request. If the Purchaser accepts
such offer, the Purchaser shall notify each relevant Seller and shall identify
the Receivables that it has agreed to purchase, and on the Purchase Date
therefor, subject to the terms and conditions set forth herein, the Purchaser
shall purchase from each relevant Seller and pay for the accepted Receivables to
be sold by such Seller, and each such Seller shall sell and assign to the
Purchaser all of such Seller's right, title and interest in and to such
Receivables as absolute owner thereof; provided that the Purchase Date shall be
no later than three (3) Business Days after such Seller has delivered or
submitted the Purchase Request to the Purchaser.
Section 2.2.    Purchase Price; Adjustment Reserve.


11
163908148

--------------------------------------------------------------------------------




(a)    On each Purchase Date, the Purchaser shall pay to the applicable Seller a
purchase price (the “Purchase Price”) for each Purchased Receivable purchased on
such Purchase Date from such Seller calculated as follows:
PP = (NFV – Discount), in which “Discount” = (NFV- Reserve) x DR x (DP / D), in
which:
Term 
 
Definition
“PP”
equals
Purchase Price of such Receivable
“NFV”
equals
Net Face Value of such Receivable as of such Purchase Date
“DR”
equals
Discount Rate applicable to such Receivable
“DP”
equals
Discount Period applicable to such Receivable
“D”
equals
360 if such Receivable is denominated in Euros, or 360 or 365 (whichever is the
market convention for the index rate used in the relevant Applicable Cost of
Funds) if such Receivable is denominated in another currency
“Reserve” equals
Adjustment Reserve (if any) applicable to such Receivable

For greater clarity, the Purchase Price for each Purchased Receivable sold by a
Seller to the Purchaser hereunder includes consideration for the obligations
undertaken by such Seller under Section 5.1 with respect to such Purchased
Receivable. Such Purchase Price for such Purchased Receivable shall be payable
as follows: (i) if the Adjustment Reserve for such Purchased Receivable is $0,
the Purchase Price shall be paid on the Purchase Date, and (ii) if the
Adjustment Reserve for such Purchased Receivable is greater than $0, (x) an
initial payment equal to the Purchase Price thereof minus the Adjustment Reserve
shall be paid on the Purchase Date and (y) a payment equal to the Adjustment
Reserve for such Purchased Receivable (the “Adjustment Reserve Payment”) shall
be paid on the Adjustment Reserve Surplus Payment Date in the manner set forth
in Section 2.2(c); provided that the Adjustment Reserve Payment shall be reduced
by the Actual Adjustment Amount for such Purchased Receivable.
(b)As used herein, “Adjustment Reserve Deficit” of any Purchased Receivable that
has an Adjustment Reserve greater than $0 means the excess, if any, of the
Actual Adjustment Amount of such Purchased Receivable minus the Adjustment
Reserve of such Purchased Receivable, and “Adjustment Reserve Surplus” of any
Purchased Receivable that has an Adjustment Reserve greater than $0 means the
excess, if any, of the Adjustment Reserve of such Purchased Receivable minus the
Actual Adjustment Amount of such Purchased Receivable.
(c)On the Adjustment Reserve Deficit Payment Date with respect to a Purchased
Receivable for which there is an Adjustment Reserve Deficit, the applicable
Seller shall pay to the Purchaser an amount equal to such Adjustment Reserve
Deficit for such Purchased Receivable, and such Seller’s obligation to pay the
balance of the Actual Adjustment Amount shall be set off against the Purchaser’s
obligation to pay the Adjustment Reserve Payment. On the Adjustment Reserve
Surplus Payment Date with respect to a Purchased Receivable for which there is
an Adjustment Reserve Surplus, the Purchaser shall pay to the applicable Seller
an amount equal to such Adjustment Reserve Surplus for such Purchased Receivable
(which amount, in the discretion of the Purchaser, may be set off against the
Collections delivered to the Purchaser with respect to such Purchased
Receivable). The aggregate Adjustment Reserve Deficit and aggregate Adjustment
Reserve Surplus payable on any day by or to a Seller may be set off against each
other in making the determination as to what payments are required on such day.


12
163908148

--------------------------------------------------------------------------------




Section 2.3. Purchase Request Power of Attorney. The Sellers agree that each
Seller shall make its own decisions in regards to making a Purchase Request
under this Agreement. Each Seller (other than Seller A) may, in connection
therewith, give instructions to Seller A to provide such administrative
assistance as such Seller may require in making any such Purchase Request and to
do all things necessary or desirable to give effect to such instructions,
including to execute and/or deliver (for and on behalf of such Seller) to the
Purchaser a Purchase Request with respect to Receivables of such Seller or
submit (for and on behalf of such Seller), via the PrimeRevenue System, a
Purchase Request with respect to Receivables of such Seller submitted onto the
PrimeRevenue System. The Sellers agree that Seller A shall be authorized to rely
upon any such instructions given by any Seller to Seller A. In furtherance of
the foregoing, Seller A may execute and deliver to the Purchaser Purchase
Requests and use or operate the PrimeRevenue System, in each instance, for and
on behalf of, and in accordance with the instructions given by, a Seller. Each
Seller agrees that any action taken by Seller A as aforesaid shall be as
attorney-in-fact for such Seller and shall be binding upon such Seller to the
same extent as if directly taken by such Seller. The Sellers agree that the
Purchaser may conclusively rely, and shall be fully protected in relying, on any
Purchase Request executed and/or delivered by Seller A to the Purchaser or
submitted by Seller A via the PrimeRevenue System, in each instance, purportedly
on behalf of another Seller and the Purchaser shall have no obligation to make
any inquiry or request any confirmation from a Seller as to the binding effect
on it of any such execution and/or delivery or submission by Seller A
purportedly on such Seller’s behalf, including, without limitation, that the
Seller gave any instructions to Seller A or requested Seller A to execute and/or
deliver or submit on its behalf a Purchase Request. Each Seller agrees that any
Purchase Request executed and/or delivered by Seller A to the Purchaser
purportedly on its behalf or submitted by Seller A via the PrimeRevenue System
purportedly on its behalf shall be binding and enforceable against such Seller
as if such Seller itself executed and delivered such Purchase Request to the
Purchaser or submitted such Purchase Request via the PrimeRevenue System (and
notwithstanding that such execution, delivery or submission was made without
authority or instruction by such Seller or in any manner inconsistent with any
authority or instruction by such Seller or that such Purchase Request was
executed by Seller A in its name or in the name of such Seller with or without
an indication as attorney-in-fact for such Seller).
Section 2.4. UNCOMMITTED ARRANGEMENT. EACH SELLER ACKNOWLEDGES THAT THIS IS AN
UNCOMMITTED ARRANGEMENT, THAT NO SELLER HAS PAID, OR IS REQUIRED TO PAY, A
COMMITMENT FEE OR COMPARABLE FEE TO THE PURCHASER, AND THAT THE PURCHASER HAS NO
CONTINUING OBLIGATION TO PURCHASE ANY RECEIVABLE FROM ANY SELLER, REGARDLESS OF
WHETHER THE CONDITIONS SET FORTH HEREIN ARE SATISFIED.
Section 2.5. Term. Purchases of Receivables under this Agreement may only be
effected during the term of this Agreement, which shall be the period from the
Closing Date until December 18, 2019, which date shall be automatically extended
for annual 364-day terms unless the Sellers provide written notice to the
Purchaser or the Purchaser provides written notice to the Sellers, not less than
ten (10) Business Days prior to the expiration of the then applicable term, that
the Sellers or the Purchaser, respectively, do not intend to extend the term of
this Agreement. In addition, either the Purchaser or the Sellers may terminate
this Agreement for convenience at any time after the initial 364day term by not
less than thirty (30) days prior written notice to the other. Notwithstanding
the foregoing, (i) all covenants, representations and warranties, repurchase
obligations and indemnities made herein shall continue in full force and effect
so long as any Purchased Receivables remain outstanding and (ii) all purchases
of Purchased Receivables hereunder made prior to the termination of this
Agreement shall not be affected by such termination.


13
163908148

--------------------------------------------------------------------------------




Section 2.6. Usage Fee. The Sellers jointly and severally agree to pay the
Purchaser a usage fee for each Usage Fee Calculation Period in an amount
denominated in Dollars equal to the sum of, for all Purchased Receivables
related to each Approved Obligor identified in Schedule A as having a “Usage Fee
Accrual”, an amount equal to the “Usage Fee Rate” for such Approved Obligor (as
set forth in Schedule A) on the positive difference, if any, between (a) the
result of (i) the Usage Fee Trigger for such Approved Obligor (as set forth in
Schedule A), multiplied by (ii) the average Approved Obligor Sublimit for such
Approved Obligor for such Usage Fee Calculation Period and (b) the average daily
Total Outstanding Amount of all Purchased Receivables payable by such Approved
Obligor during such Usage Fee Calculation Period, which usage fee shall be due
and payable on the first Business Day after the completion of the related Usage
Fee Calculation Period. The Sellers agree that any such usage fee may, in the
sole discretion of the Purchaser, be netted against the Purchase Price payable
by the Purchaser to any one or more of the Sellers (determined, if such usage
fee and such Purchase Price are not denominated in the same currency, using the
Purchaser’s spot rate of exchange for conversion of Dollars to such other
currency at the relevant time).
SECTION 3.    PAYMENTS.
Section 3.1. Late Payment Amount. In the event that any amount payable by any
Seller hereunder or under any of the other Purchase Documents remains unpaid for
any reason for two (2) Business Days after the Purchaser provides notice to such
Seller that such amount is past due, the Purchaser shall charge, and such Seller
shall pay, an amount (the “Late Payment Amount”) equal to (x) such unpaid amount
due from such Seller to the Purchaser during the period from (and including) the
due date thereof to, but excluding the date payment is received by the Purchaser
in full, times (y) a rate per annum equal to the Prime Rate, computed on the
basis of a 360 day year, and for actual days elapsed. Late Payment Amounts shall
be payable on demand and, if no prior demand is made, on the last Business Day
of each calendar month and shall be payable in the same currency as the currency
in which the past due amount is payable.
Section 3.2. Payments Generally. All payments to be made under any Purchase
Document or in respect of a Purchased Receivable, shall be made in immediately
available funds. Any amounts that would fall due for payment on a day other than
a Business Day shall be payable on the succeeding Business Day unless such
Business Day would fall into a new calendar month, in which case such payment
shall be due on the preceding Business Day, and interest calculations, if any,
shall be adjusted accordingly for such later or earlier payment. Any amount to
be paid by any Seller to the Purchaser under any Purchase Document shall be paid
in full, free and clear of all deductions, set-off or withholdings whatsoever
except only as may be required by Law, and shall be paid on the date such amount
is due no later than 11:00 a.m. (New York City time) to the Purchaser’s Account.
Any amount to be paid by the Purchaser to any Seller under any Purchase Document
shall be paid by deposit into the applicable Remittance Account.
SECTION 4.    NATURE OF FACILITY.
Section 4.1. True Sale. The parties hereto agree that each purchase and sale of
Receivables under this Agreement is intended to be an absolute and irrevocable
transfer constituting a “true sale” for bankruptcy law purposes, without
recourse by the Purchaser to any Seller for any credit risk or financial
inability to pay of any Obligor. The parties hereto have structured the
transactions contemplated by this Agreement as a sale, and each party hereto
agrees to treat each such transaction as a “true sale” for all purposes under
applicable law and accounting principles, including, without limitation, in
their respective books, records, computer files, tax returns (federal, state and
local), regulatory and governmental filings (and shall reflect such sale in
their respective financial statements). Each Seller and the Guarantor will
advise all persons inquiring about the ownership of the Receivables that all
Purchased Receivables have been sold to the Purchaser.


14
163908148

--------------------------------------------------------------------------------




Against the possibility that, contrary to the mutual intent of the parties, the
purchase of any Receivable is not characterized as a sale by any applicable
court, each Seller (other than Seller A) hereby grants to the Purchaser a
security interest in, and right of setoff with respect to, all of the Purchased
Receivables related to such Seller and all proceeds thereof, including the
Seller Account Collateral related to such Seller, to secure the payment and
performance of the Seller’s payment and performance obligations hereunder and
under each other Purchase Document. In addition, each Seller hereby grants to
the Purchaser a security interest in, and right of setoff with respect to, all
of the Seller Account Collateral related to such Seller and all proceeds thereof
to secure the payment and performance of such Seller’s payment and performance
obligations hereunder and under each other Purchase Document. The grant of each
security interest herein is a supplemental protection to the Purchaser and is
not meant to negate or affect in any way the intended sale of the Purchased
Receivables by the Sellers to the Purchaser and the fact that the parties intend
for the Purchased Receivables and all Seller Account Collateral to be assets of
the Purchaser. The Purchaser is hereby authorized to file UCC financing
statements and other equivalent filings and registrations with respect to the
transactions contemplated hereunder, including the security interests granted
herein, together with any continuations and amendments relating thereto.
Section 4.2. No Purchaser Liability. Notwithstanding anything herein to the
contrary, each Seller hereby acknowledges and agrees that the Purchaser shall
not be in any way responsible for the performance of any Contract and the
Purchaser shall not have any obligation to intervene in any Dispute arising out
of the performance of any Contract. All obligations of a Seller as seller of the
Goods and provider of any related services, including, without limitation, all
obligations of such Seller as seller under the Contracts, all representations
and warranty obligations, all servicing obligations, all maintenance
obligations, and all delivery, transport and insurance obligations, shall be
retained by such Seller (the “Retained Obligations”). Any claim which a Seller
may have against an Obligor or any other party, and/or the failure of an Obligor
to fulfill its obligations under the applicable Contract, shall not affect the
obligations of such Seller to perform its obligations and make payments
hereunder, and shall not be used as a defense or as set-off, counterclaim or
cross-complaint as against the performance or payment of any of its obligations
hereunder.
Section 4.3. Further Assurances. Each Seller agrees that from time to time, at
its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action, that the Purchaser may reasonably
request in order to perfect, protect or more fully evidence or implement the
transactions contemplated hereby, to enable the Purchaser to submit proper
claims and related documents to any insurer that has provided insurance with
respect to a Purchased Receivable (including, without limitation, providing
copies of invoices, purchase orders, and the proof of delivery of products
related to such Purchased Receivable), or to enable the Purchaser to exercise or
enforce any of its rights with respect to the Purchased Receivables.
SECTION 5.    SERVICER.
Section 5.1. Appointment of each Seller as a Servicer. Each Seller hereby agrees
to service and administer the Purchased Receivables sold by it as agent for the
Purchaser, all on the terms set out in this Agreement. Each Seller shall use its
commercially reasonable efforts to collect each Purchased Receivable sold by it
as if such Purchased Receivable had not been purchased by the Purchaser. Each
Seller agrees that such Seller shall cooperate with the Purchaser (at such
Seller’s expense) in taking any and all commercially reasonable actions
requested by the Purchaser in collecting all amounts owed by any Approved
Obligor with respect to such Purchased Receivable. Without limiting the
foregoing, each Seller agrees to devote to the servicing of Purchased
Receivables at least the same amount of time and attention, and to exercise at
least the same level of skill, care and diligence in such servicing, as if each
Seller were servicing Receivables


15
163908148

--------------------------------------------------------------------------------




legally and beneficially owned by it. Each Seller shall perform the obligations
under this Section 5.1 in partial consideration for the Purchase Price paid
hereunder with respect to each Purchased Receivable. The Purchaser and the
Sellers acknowledge and agree that the Purchased Receivables have been sold to
the Purchaser on a fully serviced basis, and so long as a Seller remains the
servicer with respect to any Purchased Receivable sold by such Seller, no
separate servicing fee shall be payable to such Seller as servicer of any
Purchased Receivables sold by such Seller.
Section 5.2. Servicing Covenants. Each Seller covenants and agrees, in
connection with its servicing obligations pursuant to Section 5.1, (i) that the
payment instructions currently in force and provided to each Approved Obligor
specify that each such Approved Obligor shall pay all amounts owing under the
Receivables that are Purchased Receivables to a Seller Account, (ii) not to
change such payment instructions while any Purchased Receivable remains
outstanding, (iii) not to give instructions to any other person to pay any
amounts into a Seller Account other than the instructions given to an Approved
Obligor to make payments on Receivables payable by such Approved Obligor to the
Seller and the Purchaser, and (iv) to take any and all other commercially
reasonable actions, including such commercially reasonable actions as may be
requested by the Purchaser from time to time, to ensure that all amounts owing
under the Receivables that are Purchased Receivables will be deposited
exclusively to a Seller Account. Each Seller further covenants and agrees that
on each Settlement Date, such Seller shall identify and shall transfer all
amounts received in a Seller Account on account of Purchased Receivables during
the immediately preceding Settlement Period in immediately available funds to
the Purchaser’s Account. Any payment by an Approved Obligor of any amount owing
under any Purchased Receivable that is not paid to a Seller Account and is
received by the applicable Seller directly shall be held in trust by such Seller
as the Purchaser’s exclusive property, such funds shall be safeguarded for the
benefit of the Purchaser, and such funds shall promptly, and in any event shall
be transferred by wire transfer to the Purchaser’s Account on or prior to the
next Settlement Date. No Seller shall, directly or indirectly, utilize such
funds for its own purposes, nor shall any Seller have any right to pledge such
funds as collateral for any obligations of any Seller or any other party. For
the avoidance of doubt, Collections shall not be deemed received by the
Purchaser for purposes of this Agreement until credited to the Purchaser’s
Account as immediately available funds or otherwise actually received by the
Purchaser.
Section 5.3.    Unidentified Collections on Receivables; Return of Collections.
(a)
If any payment is received by a Seller from an Approved Obligor, and such

payment is not identified by such Approved Obligor as relating to a particular
Receivable or Purchased Receivable and cannot otherwise be reasonably identified
as relating to a particular Receivable or Purchased Receivable for a period of
fifteen (15) days, such payment shall be applied first to the unpaid Receivables
that are Purchased Receivables of such Approved Obligor in chronological order
(beginning with the oldest unpaid Purchased Receivable of such Approved
Obligor), and then to Receivables that are not Purchased Receivables of such
Approved Obligor, also in chronological order. To the extent the preceding
sentence results in collections received by a Seller being deemed collections on
a Purchased Receivable, such Seller shall deposit such collections into the
Purchaser’s Account on or prior to the next Settlement Date.
(b)
If after receipt of any payment by the Purchaser which is (i) deemed to be

collections on a Purchased Receivable pursuant to this Section, such payment is
identified by the applicable Seller to the reasonable satisfaction of the
Purchaser as being payment on a Receivable which is not a Purchased Receivable,
or (ii) otherwise identified by the applicable Seller to the reasonable
satisfaction of the Purchaser as being payment on a Receivable which is not a
Purchased Receivable, then, in any such case, the Purchaser shall promptly, and
in any event within five (5) Business Days after such identification,


16
163908148

--------------------------------------------------------------------------------




repay such amount to the applicable Seller, in immediately available funds, to
the relevant Seller Account or to the Remittance Account of such Seller. Section
5.4. Past Due Receivables.
(a)In the event a Purchased Receivable has not been paid in full on the Maturity
Date therefor (an “Overdue Receivable”), the applicable Seller shall promptly
seek to determine the cause of such payment delay or non-payment, including
whether it is due to a Dispute, and it shall deliver to the Purchaser, within
five (5) days of request, but no earlier than fifteen (15) days after such
Settlement Date, a certification and report (a “Non-Payment Report”) identifying
the Overdue Receivable and the Approved Obligor thereof and describing in
reasonable detail the cause of such non-payment, including whether a Dispute
exists with respect to such Overdue Receivable, whether to the applicable
Seller’s knowledge an Insolvency Event has occurred with respect to the related
Approved Obligor, or certifying that such cause is unknown. In the event (x) the
applicable Seller has not delivered to the Purchaser a Non-Payment Report with
respect to an Overdue Receivable within ten (10) days of Purchaser’s request
therefor or (y) an Insolvency Event has occurred with respect to the related
Approved Obligor or a Non-Payment Report so states or (z) the Overdue Receivable
remains unpaid forty-five (45) days after the Invoice Due Date therefor (each of
clauses (x), (y) and (z), a “NonPayment Event”), then the Purchaser may in its
sole discretion (A) contact such Approved Obligor by phone or in person to
discuss the status of such Overdue Receivable and to inquire whether such
payment delay or non-payment is due to a Dispute and when payment can be
expected, and/or (B) take any other lawful action to collect such Purchased
Receivable directly from such Approved Obligor and/or (C) terminate the
appointment of such Seller as its servicer and agent for the servicing of
Purchased Receivables of the related Approved Obligor in accordance with Section
5.5. If the Approved Obligor advises the Purchaser of the existence of a
Dispute, the Purchaser shall advise the applicable Seller of such Overdue
Receivable that the Approved Obligor has asserted a Dispute.
(b)In the event a Purchased Receivable has not been paid in full by the date
that is
forty-five (45) days after the Invoice Due Date therefor, the applicable Seller
shall deliver to the Purchaser, by no later than fifty (50) days after such
Invoice Due Date, a certification and report identifying such Purchased
Receivable and the Approved Obligor and certifying the cause of such nonpayment.
If such cause is not an Insolvency Event or financial inability to pay of the
relevant Approved Obligor, or if such Seller does not deliver such certification
and report when due, a Dispute shall be deemed to have occurred with respect to
such Purchased Receivable, which Dispute shall constitute a Repurchase Event.
Section 5.5. Termination of Appointment. Upon the occurrence of the earliest to
occur of (a) any event, condition, change or effect that has a material adverse
effect on (x) the business, assets, property, operations or financial condition
of the Sellers and the Guarantor, taken as a whole or (y) the validity or
enforceability of this Agreement or any other Purchase Documents as against a
Seller or the Guarantor or the rights and remedies of the Purchaser hereunder or
thereunder as against a Seller, the Guarantor or any of the Purchased
Receivables of a Seller, (b) an Insolvency Event with respect to any Seller or
the Guarantor, (c) when the financial institution where the Seller Account(s)
are held delivers a notice to Purchaser and any Seller stating that the related
Account Control Agreement will terminate or (d) a breach by a Seller or the
Guarantor of any of its obligations hereunder or under any other Purchase
Document (including any representation or warranty made by any Seller or the
Guarantor being inaccurate, incorrect or untrue on any date as of which it is
made or deemed to be made), the Purchaser may, in its discretion, (i) take any
lawful action to collect any Purchased Receivable purchased from the relevant
Seller directly from the respective Approved Obligors, and/or (ii) terminate the
appointment of the relevant Seller as its servicer and agent for the servicing
of the Purchased Receivables purchased from such Seller and/or (iii) take any
steps required


17
163908148

--------------------------------------------------------------------------------




to obtain or exercise exclusive control over any Seller Account. In addition,
(i) if a Non-Payment Event occurs with respect to any Approved Obligor, the
Purchaser may, in its discretion, take any lawful action to collect any
Purchased Receivable directly from such Approved Obligor, and (ii) in the event
of an Insolvency Event related to an Approved Obligor, the Purchaser may, in its
discretion, terminate the applicable Seller as its servicer and agent for the
servicing of the Purchased Receivables of the related Approved Obligor. In the
event of any termination of any Seller as servicer with respect to any Purchased
Receivable or any Purchased Receivables of any Approved Obligor, (A) the
Purchaser may, but shall not be obligated to, notify each Approved Obligor (or,
if such termination is related to only Purchased Receivables of a specific
Approved Obligor, notify such Approved Obligor) of the transfers hereunder and
direct each Approved Obligor (or such Approved Obligor, as applicable) to make
payments with respect to such Purchased Receivable or Purchased Receivables as
Purchaser may elect or desire and take such other action and enforce such rights
and remedies as the Purchaser may deem appropriate, and (B) no Seller shall
interfere with such servicing or collection of such Purchased Receivable or
attempt to receive or make collection from any Approved Obligor (or, if such
termination is related to only Purchased Receivables of a specific Approved
Obligor, such Approved Obligor) in respect of such Purchased Receivable or
Purchased Receivables. In addition, each Seller hereby grants to the Purchaser
an irrevocable power of attorney (coupled with an interest) authorizing and
permitting the Purchaser, at its option, with or without notice to any Seller,
to do any one of the following upon and after any termination of such Seller as
servicer with respect to any Purchased Receivable that are necessary, in the
determination of the Purchaser, to collect amounts due with respect to any
Purchased Receivable: (I) endorsing the name of such Seller upon any check or
other instrument, document or agreement with respect to any Purchased
Receivable, (II) endorsing the name of such Seller on any freight or express
bill or bill of lading relating to any Purchased Receivable; and (III) taking
such other action and enforcing such rights and remedies with respect to such
Purchased Receivable as the Purchaser deems appropriate. Each Seller agrees that
the Purchaser will not be liable for any acts of commission or omission or for
any error of judgment or mistake of fact or Law in connection with the exercise
of such power of attorney except to the extent the same constitutes gross
negligence or willful misconduct.
Section 5.6.    Reserved.
SECTION 6.    SERVICING REPORTS; RECONCILIATION REPORTS.
Section 6.1. Servicing Reports. Each Seller shall, pursuant to its servicing
obligations, be responsible for providing a Servicing Report to the Purchaser
concurrently with (a) each transfer of funds by such Seller to the Purchaser’s
Account pursuant to Section 5.2 or Section 5.3 and (b) each request by such
Seller for a transfer of funds from the Purchaser’s Account to the Seller on
account of collections received in the Purchaser’s Account related to a
Receivable which is not a Purchased Receivable in accordance with Section
5.3(b).
Section 6.2. Reconciliation Reports. Each Seller shall, pursuant to its
servicing obligations, be responsible for providing a Reconciliation Report to
the Purchaser one (1) Business Day prior to each Settlement Date.
SECTION 7.    OTHER INFORMATION; SELLERS’ BOOKS AND RECORDS; INSPECTION;
PURCHASER’S RECORDS.
Section 7.1. Other Information. Each Seller will provide the Purchaser with such
other reports, information, documents, books and records related to a Purchased
Receivable as the Purchaser may reasonably request or any other information that
the Purchaser may reasonably require for capital or regulatory


18
163908148

--------------------------------------------------------------------------------




purposes and which may be lawfully disclosed or provided to the Purchaser,
including, without limitation, promptly after request by the Purchaser (a) a
copy of the purchase order or sales order and Invoices relating to each
Purchased Receivable; (b) a copy of the bill of lading and any other shipping
document relating to the Purchased Receivable; and (c) all billings, statements,
correspondence and memoranda directed to the Obligor in relation to each
Purchased Receivable.
Section 7.2. Sellers’ Books and Records. Each Seller shall maintain its books
and records, including but not limited to any computer files and master data
processing records, so that such records that refer to Purchased Receivables
sold hereunder shall indicate clearly that such Seller’s right, title and
interest in such Receivables have been sold to the Purchaser.
Section 7.3. Inspection. Each Seller shall (a) at any time reasonably convenient
to such Seller during regular business hours and upon reasonable prior notice,
permit the Purchaser or any of its agents or representatives, (i) to examine and
make copies of and abstracts from such Seller’s Sales Records and the Invoices
in respect of Purchased Receivables and permit the Purchaser to take such copies
and extracts from the Sales Records and to provide the Purchaser with copies or
originals (as required by the Purchaser) of the Invoices relating to Purchased
Receivables as it may require and generally allow the Purchaser (at the
applicable Seller’s expense) to review, check and audit each Seller’s credit
control procedures, and (ii) to visit the offices and properties of each Seller
for the purpose of examining such records and to discuss matters relating to
Purchased Receivables and each Seller’s performance hereunder with any of the
officers or employees of each Seller having knowledge of such matters; provided,
however, that unless a Seller is in breach of its obligations hereunder, the
Purchaser shall not be entitled to visit each Seller more than twice per
calendar year; and (b) without limiting the provisions of clause (a), no more
than twice per calendar year (unless a Seller is in breach of its obligations
hereunder, in which case the number of visits shall not be limited), upon
request of the Purchaser and upon reasonable prior notice and subject to the
applicable Seller receiving acceptable confidentiality undertakings thereof,
permit certified public accountants or other auditors acceptable to the
Purchaser to conduct, at the applicable Seller’s expense, a review of each
Seller’s books and records to the extent related to the Purchased Receivables.
Section 7.4. Purchaser’s Records. The Purchaser is irrevocably authorized by
each Seller to keep records of all purchases, which records shall be consistent
with all information set forth in the Purchase Requests delivered to the
Purchaser or submitted to the PrimeRevenue System, and evidence the dates and
amounts of purchases and the applicable Discount in effect from time to time.
SECTION 8.    CONDITIONS PRECEDENT.
Section 8.1. Conditions Precedent to the Closing Date. The occurrence of the
Closing Date is subject to the satisfaction of the following conditions, each to
the satisfaction of the Purchaser in its sole discretion and, as to any
agreement, document or instrument specified below, each in form and substance
satisfactory to the Purchaser in its sole discretion:
(a)    The Purchaser shall have received each of the following:
(i)An executed counterpart of this Agreement.
(ii)Certified copies of resolutions of (A) each Seller authorizing this
Agreement and the other Purchase Documents and authorizing a person or persons
to sign those documents including any subsequent notices and acknowledgements to
be executed,


19
163908148

--------------------------------------------------------------------------------




delivered or submitted pursuant to this Agreement, the other Purchase Documents
and any other documents to be executed, delivered or submitted by each Seller
pursuant hereto or thereto, and (B) the Guarantor authorizing this Agreement and
authorizing a person or persons to sign this Agreement including any subsequent
notices and acknowledgements to be executed or delivered pursuant to this
Agreement and any other documents to be executed or delivered by the Guarantor
pursuant hereto.
(iii)An officer incumbency and specimen signature certificate for each Seller
and the Guarantor.
(iv)Organizational documents of each Seller and the Guarantor certified by the
applicable Governmental Authority (as applicable), and evidence of good standing
(as applicable).
(v)Lien search reports as the Purchaser shall deem advisable with respect to
each Seller, and releases of any Adverse Claim on the Receivables that are or
will be Purchased Receivables shown in such reports.
(vi)Acknowledgement copies or other evidence of filing of such UCC financing
statements or other filings as are required hereunder.
(vii)Opinions of counsel to the Sellers and the Guarantor, including opinions
with respect to due organization and good standing of each Seller and the
Guarantor, due authorization, execution and delivery of this Agreement by each
Seller and the Guarantor, validity and enforceability of this Agreement with
respect to each Seller and the Guarantor, non-contravention of organizational
documents, agreements and law, no consents, creation and perfection of security
interests, true sale, and such other matters as Purchaser may reasonably
request.
(viii)Evidence of the establishment of the Seller Accounts.
(ix)An executed Account Control Agreement with respect to each Seller Account.
(x)An executed Seller A Power of Attorney.
(xi)Evidence of acceptance by the Process Agent of its appointment on behalf of
Seller A pursuant to Section 13.15.
(xii)A certification from each Seller that it has instructed each Approved
Obligor to pay all amounts owing on Receivables that are or will be Purchased
Receivables only to a Seller Account and such Seller shall not instruct any
Approved Obligor to pay any amounts owing on Receivables that are or will be
Purchased Receivables to any account other than a Seller Account.


20
163908148

--------------------------------------------------------------------------------




Section 8.2. Conditions Precedent to Each Purchase. The Purchaser’s purchase of
any Receivable on each Purchase Date, including the initial Purchase Date, is
subject to the satisfaction of the following conditions, each to the
satisfaction of the Purchaser in its sole discretion:
(a)The Purchaser shall have received (either by delivery or submission via the
PrimeRevenue System) a fully completed (and, if not submitted via the
PrimeRevenue System, executed) Purchase Request from the relevant Seller no
later than three (3) Business Days prior to such Purchase Date.
(b)Immediately after giving effect to such purchase, the Total Outstanding
Amount of all Purchased Receivables of all Approved Obligors as of such date
will not exceed the Maximum Facility Amount.
(c)Immediately after giving effect to such purchase, the Total Outstanding
Amount of all Purchased Receivables of any Approved Obligor will not exceed the
applicable Approved Obligor Sublimit.
(d)The representations and warranties made by each Seller in Section 9.1 of this
Agreement are true and correct in all respects as of such Purchase Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
(e)The representations and warranties made by each Seller in Section 9.2 of this
Agreement with respect to the Purchased Receivables purchased on such Purchase
Date are true and correct in all respects as of such Purchase Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
(f)The representations and warranties made by the Guarantor in Section 9.3 of
this Agreement are true and correct in all respects as of such Purchase Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.
(g)For any purchase of a Receivable the Approved Obligor of which is required,
pursuant to Schedule A, to provide a guaranty from a related Purchased
Receivable Guarantor, there exists (and the Purchaser has been provided with) an
executed guaranty by each Purchased Receivable Guarantor for each such Approved
Obligor as to which the representation related to such guaranty set forth in
Section 9.2(s) is true and correct.
Each delivery of a Purchase Request or submission of a Purchase Request via the
PrimeRevenue System by a Seller shall be deemed a representation and warranty by
such Seller that the foregoing conditions to the applicable Purchase are
satisfied and each of the statements set forth on the form of Purchase Request
attached as Exhibit A are true and correct as of the applicable Purchase Date
with respect to the Receivables set forth on Schedule A thereto or submitted
onto the PrimeRevenue System, as applicable, with respect to such Purchase
Request.


21
163908148

--------------------------------------------------------------------------------




SECTION 9.    REPRESENTATIONS AND WARRANTIES.
Section 9.1. Generally. Each Seller hereby makes the following representations
and warranties for the benefit of the Purchaser as of the Closing Date and on
each Purchase Date:
(a)Such Seller is (i) duly organized, validly existing, and, to the extent
applicable
under the Laws of its jurisdiction of organization, in good standing under the
Laws of its jurisdiction of organization and has all organizational powers and
all material governmental licenses, authorizations, consents, and approvals
required to carry on its business as now conducted and (ii) is qualified to do
business in every jurisdiction where the nature of its business requires it to
be so qualified, except, with respect to clause (ii), to the extent that failure
to so qualify would not reasonably be expected to adversely affect its ability
to perform its obligations hereunder or under the other Purchase Documents and
would not have an adverse effect on the collectability of any Purchased
Receivable or on the interests of the Purchaser under the Purchase Documents.
(b)Such Seller has the requisite power and authority to enter into and deliver
this Agreement and the other Purchase Documents and to assign and sell the
Receivables being sold by it on the applicable Purchase Date in the manner
herein contemplated, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Agreement,
the other Purchase Documents and the assignment and sale of such Receivables.
This Agreement and the other Purchase Documents to which such Seller is a party
have been duly executed and delivered by such Seller.
(c)This Agreement, the other Purchase Documents and the sale, assignment and
transfer of the Purchased Receivables hereunder constitutes the legal, valid and
binding obligations of such Seller, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law. This Agreement creates a valid security interest (as such
term is defined in the UCC) in each Purchased Receivable. With respect to any
Seller incorporated or formed under the Law of any state of the United States or
the District of Columbia, upon the filing of a UCC financing statement in such
state of incorporation or formation of such Seller set forth in the UCC and
Other Perfection Information, listing such Seller, as debtor, and the Purchaser,
as secured party, and covering Purchased Receivables of such Seller from time to
time purchased hereunder, the Purchaser shall have a first priority perfected
ownership interest in each Purchased Receivable.
(d)The UCC and Other Perfection Information provided by such Seller to the
Purchaser is true and correct in all respects. All other data, materials and
information provided by it to the Purchaser in connection herewith and with each
Contract, each Receivable being sold by it hereunder, each Approved Obligor, the
relationship between it and each Approved Obligor, and each Approved Obligor’s
payment history (including timeliness of payments), is true and correct in all
material respects.


22
163908148

--------------------------------------------------------------------------------




(e)Neither the execution nor the delivery of this Agreement, the other Purchase
Documents or any of the other documents related hereto or thereto, nor the
performance of or compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of or give rise to a default under (i)
any Laws, (ii) any indenture, loan agreement, security agreement, instrument or
other material agreement binding upon such Seller or any of its properties, or
(iii) any provision of such Seller’s organizational documents.
(f)No authorization, consent or approval or other action by, and no notice to or
filing (other than the UCC financing statements required to be filed hereunder)
with, any Governmental Authority is required to be obtained or made by such
Seller for the due execution, delivery and performance by it of this Agreement
or any other Purchase Document.
(g)No Insolvency Event with respect to such Seller has occurred and is
continuing.
(h)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting such Seller or,
to the knowledge of such Seller, any of its Affiliates before any court,
governmental entity or arbitrator, which could reasonably be expected to have an
adverse effect on the enforceability of this Agreement (including, without
limitation, the enforceability of the Purchaser’s ownership interest in the
Purchased Receivables) or the ability of such Seller to perform its obligations
hereunder.
(i)No effective financing statement or other instrument similar in effect
covering
any Purchased Receivable is on file in any recording office, except those filed
in favor of the Purchaser relating to this Agreement, and no competing notice or
notice inconsistent with the transactions contemplated in this Agreement remains
in effect. Such Seller has not pledged or granted any security interest in any
Purchased Receivable to any person except pursuant to this Agreement.
(j)Such Seller is in compliance with all covenants and other agreements
contained
in this Agreement.
(k)Neither such Seller nor Guarantor nor any of their respective Subsidiaries
nor,
to the knowledge of such Seller, any Affiliate or any director, officer, agent
or other Person acting on behalf of such Seller, Guarantor or any of their
respective Subsidiaries (i) is a Sanctioned Person, (ii) has any business
affiliation or commercial dealings with, or investments in, any Sanctioned
Country or Sanctioned Person or (iii) is the subject of any action or
investigation under any Sanctions Laws, AntiCorruption Laws or Anti-Money
Laundering Laws.
(l)Neither such Seller nor Guarantor nor any of their respective Subsidiaries
nor,


23
163908148

--------------------------------------------------------------------------------




to the knowledge of such Seller, any Affiliate or any director, officer, agent
or other Person acting on behalf of such Seller, Guarantor or any of their
respective Subsidiaries has taken any action, directly or indirectly, that would
result in a violation by such persons of Sanctions Laws, Anti-Corruption Laws or
Anti-Money Laundering Laws; and such Seller and Guarantor each instituted and
maintains policies and procedures designed to ensure continued compliance
therewith.
(m)The information included in the Certification of Beneficial Owner(s) with
respect to such Seller or any of its Subsidiaries is true and correct in all
respects.
Section 9.2. Purchased Receivables. Each Seller hereby makes the following
representations and warranties with respect to each Purchased Receivable sold by
it for the benefit of the Purchaser as of the applicable Purchase Date with
respect to such Purchased Receivable:
(a)Prior to giving effect to the sale of such Purchased Receivable, such Seller
has a
valid ownership interest therein, free and clear of any Adverse Claim. Such
Purchased Receivable is a valid, current and freely assignable trade account
receivable and the assignment of such Purchased Receivable is not subject to a
consent requirement by any third party to the sale or other transfer of such
Purchased Receivable or the grant of a security interest or other lien in such
Purchased Receivable other than consents previously obtained in writing by such
Seller and that remain in effect as of the Purchase Date.
(b)Upon purchase by the Purchaser of such Purchased Receivable from such Seller
under the Purchase Documents, such Purchased Receivable will have been validly
and absolutely assigned, transferred and sold to the Purchaser and the Purchaser
shall acquire a legally valid ownership interest in such Purchased Receivable,
free and clear of any Adverse Claim without any need on the part of such Seller
or the Purchaser to (i) notify the applicable Approved Obligor (other than, in
the case of Seller A, if such Purchased Receivable is an English Law Receivable,
the giving of notice of assignment to the applicable Approved Obligor), or (ii)
file, register or record any Purchase Document or the sale of such Purchased
Receivable under the Laws applicable to such Seller (other than those filings,
registrations or recordings that have been made). All of such Seller’s right,
title and interest in and to such Purchased Receivable will have been validly
sold and absolutely assigned and transferred to the Purchaser, and the Purchaser
will have the legal and beneficial right to be paid the face amount of such
Purchased Receivable free of any Adverse Claim. Such Purchased Receivable is
sold hereunder in good faith and without actual intent to hinder, delay or
defraud present or future creditors of such Seller.
(c)Such Purchased Receivable and the applicable Contract constitutes a bona
fide,
existing and enforceable legal, valid and binding obligation of the applicable
Approved Obligor, arising out of an arm’s-length sale by such Seller of Goods
and the provision of any related services, in each case, in the ordinary course
of its business. The applicable Contract constitutes an existing and enforceable
legal, valid and binding obligation of such Seller. Such Purchased Receivable
and the related Contract under which it arises comply with, and the Goods with
respect thereto have been manufactured in compliance with, and any related
services have been provided in compliance with, the requirements of all
applicable laws, rules, regulations or orders of any Governmental Authority and
do not contravene any agreement binding upon such Seller.


24
163908148

--------------------------------------------------------------------------------




(d)The Goods deliverable to and any related services provided to the applicable
Approved Obligor in connection with such Purchased Receivable were received by
such Approved Obligor not later than the applicable Purchase Date.
(e)Such Seller has instructed each Approved Obligor in writing to pay all
amounts
owing on Purchased Receivables only to a Seller Account, which instructions have
not been revoked or otherwise modified. Each Seller Account has been established
and is in effect, and each Seller Account is the subject of a valid and existing
Account Control Agreement.
(f)As of the applicable Purchase Date, such Purchased Receivable is not subject
to
any Adjustments except to the extent specifically included in the determination
of the Net Face Value for the calculation of the applicable Purchase Price.
(g)The applicable Approved Obligor has not in the past twelve (12) months failed
to pay without objection or notice of dispute any material sum due and payable
to such Seller in circumstances where such Seller did not waive or consent to
such failure.
(h)No note, account, instrument, document, contract right, general intangible,
chattel paper or other form of obligation other than that which has been
assigned to the Purchaser exists which evidences such Purchased Receivable, and
such Purchased Receivable is not evidenced by and does not constitute an
“instrument” or “chattel paper” as such terms are defined in the UCC.
(i)The applicable Approved Obligor is not an Affiliate or Subsidiary of any
Seller
and is not a Sanctioned Person, and, if such Approved Obligor is identified on
Schedule A as requiring a Purchased Receivable Guarantor, such Purchased
Receivable Guarantor is not an Affiliate or Subsidiary of any Seller and is not
a Sanctioned Person.
(j)Such Purchased Receivable has not been sold or assigned by such Seller to any
Person other than the Purchaser.
(k)Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Approved Obligor, is in default of the applicable Contract or is in
breach of its terms.
(l)Neither such Seller nor the applicable Approved Obligor has asserted any
Dispute with respect to such Purchased Receivable.
(m)Such Purchased Receivable is denominated in a Designated Currency.
(n)Such Purchased Receivable does not represent a progress billing or a sale on
a


25
163908148

--------------------------------------------------------------------------------




bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, does not relate to
payments of interest and has not been invoiced more than once.
(o)The Invoice Due Date for such Purchased Receivable is not more than 90 days
after the Invoice Date therefor; provided that notwithstanding the foregoing if
such Purchased Receivable is an English Law Receivable, the period of time
between the issuance of the related Invoice and the Invoice Due Date for such
Purchased Receivable: (a) has been specifically agreed between such Seller and
the applicable Approved Obligor, and (b) does not exceed 60 days or, where such
period does exceed 60 days: (1) is not a deviation from good commercial practice
and has been agreed in good faith and in the course of fair dealing (taking into
account the nature of goods and services to which such Invoice relates), and (2)
there is a legitimate and objective reason for such period to exceed 60 days.
(p)There are no facts known to such Seller concerning such Approved Obligor,
such Purchased Receivable or the applicable Contract which are reasonably likely
to have an adverse impact on the ability or willingness of such Approved Obligor
to pay the Net Face Value for such Purchased Receivable when due, including
information concerning any existing or potential Disputes, except as otherwise
previously disclosed to the Purchaser.
(q)No Insolvency Event with respect to the applicable Approved Obligor has
occurred and is continuing.
(r)There are no actions, claims or proceedings now pending between such Seller
and the applicable Approved Obligor related to or in any way connected to such
Purchased Receivable. There are no pending or threatened actions or proceedings
before any court or administrative agency related to or in any way connected to
such Purchased Receivable.
(s)Such Purchased Receivable, if originated by an Approved Obligor identified on
Schedule A as having a Purchased Receivable Guarantor, is the subject of a
legal, valid and binding guaranty by a Purchased Receivable Guarantor, which
guaranty (i) guarantees the payment of such Purchased Receivable on its Invoice
Due Date, and (ii) runs to the benefit of, and is enforceable by, Purchaser. To
the extent that additional documentation or notices are required to be prepared,
executed and/or delivered to the Purchased Receivable Guarantor or additional
steps are required to be undertaken, in order to assign such guaranty to
Purchaser, such documentation or notices have been prepared, executed and/or
delivered and such additional steps have been undertaken.
(t)If such Seller is Seller A, the applicable Approved Obligor is not a natural
person
and no Personal Data of any natural person appears in the Invoice with respect
to such Purchased Receivable.
Section 9.3. Guarantor Representations. The Guarantor hereby makes the following
representations and warranties for the benefit of the Purchaser as of the
Closing Date and on each Purchase Date:


26
163908148

--------------------------------------------------------------------------------




(a)The Guarantor is (i) duly organized, validly existing, and, to the extent
applicable
under the Laws of its jurisdiction of organization, in good standing under the
Laws of its jurisdiction of organization and has all organizational powers and
all material governmental licenses, authorizations, consents, and approvals
required to carry on its business as now conducted and (ii) is qualified to do
business in every jurisdiction where the nature of its business requires it to
be so qualified, except, with respect to clause (ii), to the extent that failure
to so qualify would not reasonably be expected to adversely affect its ability
to perform its obligations hereunder and would not have an adverse effect on the
interests of the Purchaser under the Purchase Documents.
(b)The Guarantor has the requisite power and authority to enter into and deliver
this Agreement, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by the Guarantor.
(c)This Agreement constitutes the legal, valid and binding obligations of the
Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other Laws of general application
affecting the rights and remedies of creditors and general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at Law.
(d)Neither the execution nor the delivery of this Agreement, nor the performance
of or compliance with the terms and provisions hereof will conflict with or
result in a breach of or give rise to a default under (i) any Laws, (ii) any
indenture, loan agreement, security agreement, instrument or other material
agreement binding upon the Guarantor or any of its properties, or (iii) any
provision of the Guarantor’s organizational documents.
(e)No authorization, consent or approval or other action by, and no notice to or
filing with, any Governmental Authority is required to be obtained or made by
the Guarantor for the due execution, delivery and performance by it of this
Agreement.
(f)No Insolvency Event with respect to the Guarantor has occurred and is
continuing.
(g)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting the Guarantor
or, to the knowledge of the Guarantor, any of its affiliates before any court,
governmental entity or arbitrator, which could reasonably be expected to have an
adverse effect on the enforceability of this Agreement (including, without
limitation, the enforceability of the Purchaser’s ownership interest in the
Purchased Receivables) or the ability of the Guarantor to perform its
obligations hereunder.
(h)Neither the Guarantor nor any of its Subsidiaries nor, to the knowledge of
the Guarantor, any affiliate or any director, officer, agent or other Person
acting on behalf of the Guarantor or any of its Subsidiaries (i) is a Sanctioned
Person, (ii) has any business affiliation or commercial dealings with, or
investments in, any Sanctioned Country or Sanctioned Person or (iii) is the
subject of any action or investigation under any Sanctions Laws, Anti-Corruption
Laws and/or Anti-Money Laundering Laws.


27
163908148

--------------------------------------------------------------------------------




(i)Neither the Guarantor nor any of its Subsidiaries nor, to the knowledge of
the Guarantor, any affiliate or any director, officer, agent or other person
acting on behalf of the Guarantor or any of its Subsidiaries, has taken any
action, directly or indirectly, that would result in a violation by such persons
of any Sanctions Laws, Anti-Corruption Laws or Anti-Money Laundering Laws; and
the Guarantor has instituted and maintains policies and procedures designed to
ensure continued compliance therewith.
(j)Neither the Guarantor nor any of its Subsidiaries nor, to the knowledge of
the Guarantor, any affiliate or any director, officer, agent or other person
acting in any capacity in connection with or directly benefitting from the
receivables purchase facility established hereby is engaged, will engage, or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate any of the prohibitions
set forth in any AntiCorruption Laws, Anti-Money Laundering Laws and/or
Sanctions Laws by the Guarantor and any of its Subsidiaries, affiliates,
directors, officers, employees, agents or other persons acting on behalf of the
Guarantor or any of its Subsidiaries.
(k)As of the Closing Date, the information included in the Certification of
Beneficial Owner(s) with respect to the Guarantor is true and correct in all
respects.
SECTION 10.    COVENANTS.
Section 10.1. Sellers’ Covenants. Each Seller hereby agrees, at all times prior
to the Final Collection Date:
(a)To take all necessary steps and actions to preserve its corporate (or other
organization) existence and comply in all material respects with all Laws
applicable to such Seller in the operation of its business.
(b)To duly perform and comply in all material respects with all terms,
provisions,
and obligations under each Contract and refrain from taking any action or
omitting to take any action which might prejudice or limit the Purchaser’s
rights to payment with respect to the Purchased Receivables.
(c)Promptly to notify the Purchaser in writing of (i) such Seller’s knowledge of
any
material event or occurrence, including, without limitation, any material
breach, or default by such Seller or by any Approved Obligor of any of the terms
or provisions of any Contract with respect to any Purchased Receivable, any
Dispute, or any governmental action affecting the ability of it or such Approved
Obligor to perform its obligations under the applicable Contract to which it is
a party; or (ii) any change to the UCC and Other Perfection Information within
thirty (30) days after such change.
(d)To not modify the terms of any Contract in any manner which would adversely
affect the collectability of any Purchased Receivables or rights of the
Purchaser as the owner of the Purchased Receivables or would otherwise reduce
the amount due thereunder or delay the Invoice Due Date thereof.


28
163908148

--------------------------------------------------------------------------------




(e)To make all disclosures required by any applicable Law with respect to the
sale
of the Purchased Receivables hereunder to the Purchaser, and account for such
sale in accordance with GAAP.
(f)To not create or permit to exist any Adverse Claim over all or any of such
Seller’s or the Purchaser’s rights, title and interest in and to the Purchased
Receivables.
(g)To not sell, assign or otherwise transfer the Purchased Receivables, except
as
specifically provided for herein.
(h)To not close its applicable Seller Account and not to instruct any Approved
Obligor to pay any amounts owing under the Purchased Receivables to a bank
account other than the applicable Seller Account.
(i)[Reserved].
(j)Promptly following any request therefor, and if any change in the information
included in the Certification of Beneficial Owner(s) has occured, to execute and
deliver to the Purchaser an updated Certification of Beneficial Owner(s).
(k)Promptly following any request therefor, to deliver to the Purchaser
information and documentation reasonably requested by the Purchaser for purposes
of compliance with applicable “know your customer” requirements under the
PATRIOT ACT, the Customer Due Diligence Rule or other applicable Anti-Money
Laundering Laws.
(l)That it will not, directly or indirectly, use the proceeds of any purchase of
Receivables under this Agreement, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, (ii) in any other manner that would result in any
Seller, the Guarantor or the Purchaser being in violation of Sanctions Laws or
Anti-Money Laundering Laws or (iii) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws.
(m)That it will maintain in effect policies and procedures designed to promote
compliance by such Seller, its Subsidiaries, and their respective directors,
officers, employees, and agents with Sanctions Laws, Anti-Corruption Laws and
Anti-Money Laundering Laws.
Section 10.2. Guarantors’ Covenants. Guarantor hereby agrees, at all times prior
to the Final Collection Date:
(a)Promptly following any request therefor, and if any change in the information


29
163908148

--------------------------------------------------------------------------------




included in the Certification of Beneficial Owner(s) has occurred, to execute
and deliver to the Purchaser an updated Certification of Beneficial Owner(s).
(b)Promptly following any request therefor, to deliver to the Purchaser
information
and documentation reasonably requested by the Purchaser for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Customer Due Diligence Rule or other applicable Anti-Money Laundering
Laws.
(c)That it will not, directly or indirectly, use the proceeds of any purchase of
Receivables under this Agreement, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, (ii) in any other manner that would result in any
Seller, the Guarantor or the Purchaser being in violation of Sanctions Laws or
Anti-Money Laundering Laws or (iii) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws.
(d)That it will maintain in effect policies and procedures designed to promote
compliance by the Guarantor, its Subsidiaries, and their respective directors,
officers, employees, and agents with Sanctions Laws, Anti-Corruption Laws and
Anti-Money Laundering Laws.
SECTION 11.    REPURCHASE OF PURCHASED RECEIVABLES; GUARANTY.
Section 11.1. Repurchase Price. As used herein, the “Repurchase Price” with
respect to any Purchased Receivable shall be calculated as follows:
RP = PP + AD + AO + I, in which:
Term    Definition
Term
 
Definition
“RP”
equals
Repurchase Price for such Purchased Receivable as of the applicable Repurchase
Date
“PP”
equals
Purchase Price for such Purchased Receivable, net of (1) any Adjustment Reserve
Payment for such Purchased Receivable that has not yet been paid to the Seller
and (2) any Collections received by the Purchaser with respect to such Purchased
Receivable
“AD”
equals
Discount applicable to such Receivable and accrued for the period from the
applicable Purchase Date to the applicable Repurchase Date
“AO”
equals
All other amounts then payable by the applicable Seller under the Purchase
Documents with respect to such Purchased Receivable as of such Repurchase Date
“I” equals
Interest on such Purchased Receivable after the Maturity Date applicable to such
Purchased Receivable accruing at the Discount Rate

Section 11.2. Repurchase. Upon the occurrence of a Repurchase Event with respect
to any Purchased Receivable, the Purchaser may, upon written notice to the
applicable Seller, require such Seller to repurchase such Purchased Receivable
on the Proposed Repurchase Date specified in such notice for an amount equal to
the Repurchase Price of such Purchased Receivable.


30
163908148

--------------------------------------------------------------------------------




Section 11.3. Repurchase Date. Upon delivery of any notice referred to in
Section 11.2, (a) the Repurchase Price together with all other amounts under
this Agreement and the other Purchase Documents with respect to the applicable
Purchased Receivable shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Sellers; (b) the applicable Seller shall pay to
the Purchaser by deposit in the Purchaser’s Account such Repurchase Price on the
Proposed Repurchase Date specified in such notice, which, in any event, shall
not be sooner than two (2) and not later than five (5) Business Days from the
date of the delivery of such notice; (c) on receipt of such Repurchase Price,
the Purchaser shall (at the cost and expense of the applicable Seller) execute
such documents as may be necessary to re-assign, without recourse,
representation or warranty, and at no further cost to the Purchaser, such
Purchased Receivable to the applicable Seller; and (d) following receipt of such
Repurchase Price by the Purchaser, such Seller shall be entitled to any
additional Collections paid with respect to such Purchased Receivable and the
Purchaser shall have no further obligation to pay any Adjustment Reserve Payment
with respect to such Purchased Receivable.
Section 11.4. Guaranty. The Guarantor, as the indirect ultimate parent of each
Seller, acknowledges and agrees that it derives benefit from the purchase of
Receivables from each Seller by the Purchaser pursuant to this Agreement. The
Guarantor hereby unconditionally and irrevocably guarantees to the Purchaser, as
primary obligor and not merely as surety, the complete and timely payment and
performance on demand (after notice thereof by the Purchaser) of all obligations
of each Seller arising under or pursuant to this Agreement, including, without
limitation, the obligations of each Seller to make any payment to the Purchaser
required hereby, regardless of the nature of the transactions contemplated
hereby, the obligations set forth in Section 5.2 (Servicing Covenants), Section
11.2 (Repurchase), Section 12.1 (Taxes), Section 13.1 (Indemnity) and Section
13.2 (Expenses); provided, however, that the Guarantor shall have no obligations
hereunder with respect to any non-payment of any Purchased Receivable resulting
solely from an Insolvency Event of the applicable Approved Obligor or the
financial inability of the Obligor to pay such Purchased Receivable on the
applicable Invoice Due Date. This guaranty is an irrevocable, absolute, present
and continuing guaranty of prompt payment and performance, and is in no way
conditional or contingent upon any attempt to collect from or bring action
against any Seller, or perfect or enforce any security or upon any other action,
occurrence or circumstance whatsoever. The liability of the Guarantor hereunder
is independent of and not in consideration of or contingent upon the liability
of any other person under this or any similar instrument and the release of, or
cancellation by, any party to this or a similar instrument shall not act to
release or otherwise affect the liability of the Guarantor hereunder. It shall
not be necessary for the Purchaser (and the Guarantor hereby waives any rights
which the Guarantor may have to require the Purchaser), in order to enforce the
obligations of the Guarantor hereunder, first to (i) institute suit or exhaust
its remedies against any Seller or any other person, (ii) enforce the
Purchaser’s rights against any collateral which shall ever have been given to
secure performance under this Agreement, (iii) exhaust any remedies available to
the Purchaser against any collateral which shall ever have been given to secure
performance under this Agreement, or (iv) resort to any other means of obtaining
payment of the obligations of any Seller hereunder. The liability of the
Guarantor hereunder shall be absolute and unconditional irrespective of: (i) any
lack of validity or enforceability of any obligation of any Seller hereunder or
of this Agreement or any other Purchase Document as against any Seller; (ii) any
amendment or waiver of this Agreement or any other Purchase Document executed by
any Seller; or (iii) any challenge to, or lack of validity of, any Seller’s
ownership interest (immediately prior to each purchase hereunder) in the
Purchased Receivables.
SECTION 12.    TAXES, ETC.


31
163908148

--------------------------------------------------------------------------------




Section 12.1. Taxes. All payments to be made by any Seller or the Guarantor
under this Agreement shall be made free and clear of and without deduction for
or on account of all Taxes, except to the extent that such Seller or the
Guarantor is required by law to make payment subject to any Taxes. All Taxes
required to be deducted or withheld from any amounts paid or payable by a Seller
or the Guarantor under this Agreement shall be paid by such Seller or the
Guarantor, as applicable, within the time allowed under the relevant law. In
addition, if any Taxes or amounts in respect of Taxes must be deducted from any
amounts payable by a Seller or the Guarantor under this Agreement, such Seller
or the Guarantor shall pay such additional amounts as may be necessary to ensure
that the Purchaser receives a net amount equal to the full amount which the
Purchaser would have received had payment not been made subject to deduction of
Tax by such Seller or the Guarantor. Within 30 days of each payment to the
relevant taxation authority by a Seller or the Guarantor under this Section 12.1
of Tax or in respect of Taxes, such Seller or the Guarantor shall deliver to the
Purchaser if the same is available an original receipt or other appropriate
evidence issued by the authority to whom the payment was made that the Tax has
been duly remitted to the appropriate authority. Nothing contained in this
Agreement shall interfere with the right of the Purchaser to arrange its Tax
affairs in whatever manner it thinks fit and, in particular, the Purchaser shall
not be under any obligation to claim credit, relief, remission, repayment or
other benefit from or against its corporate profits or similar Tax liability in
respect of the amount of any deduction in priority to any other claims, reliefs,
credits or deductions available to it, nor shall any Seller or the Guarantor be
entitled to make any enquiries of the Purchaser in relation to the Purchaser’s
Tax affairs. The Purchaser shall (if and to the extent that it is entitled to do
so under applicable law) submit in duplicate (i) to any applicable Seller within
21 days after the Closing Date, and, in any event, prior to the date of the
first payment by any Seller to the Purchaser, duly completed and signed copies
of either Form W-8BEN (relating to the Purchaser and claiming complete or
partial exemption from withholding on all amounts (to which such withholding
would otherwise apply) to be received by the Purchaser including fees, from such
Seller pursuant to this Agreement) or Form W-8ECI (relating to all amounts (to
which such withholding would otherwise apply) to be received by the Purchaser,
including fees, from such Seller pursuant to this Agreement). In addition and
from time to time the Purchaser shall (if and to the extent that it is entitled
to do so under applicable law) submit to any applicable Seller such additional
duly completed and signed copies of one or the other of such Forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxation authorities) and any additional information as may be required
under then current United States law, regulations or any income tax treaty to
which the United States is a party to claim the inapplicability of, or exemption
or partial exemption from, United States withholding (including backup
withholding) taxes on payments in respect of all amounts (to which such
withholding would otherwise apply) to be received by the Purchaser including
fees, from such Seller pursuant to this Agreement.
Section 12.2. Duties and Taxes. All stamp, documentary, registration or other
like duties or Taxes (excluding Taxes upon or measured by the net income of the
Purchaser and any Taxes that are the subject of Section 12.1), including Taxes
and any penalties, additions, fines, surcharges or interest relating thereto, or
any notarial fees which are imposed or chargeable on or in connection with this
Agreement or any other Purchase Document or any other document executed pursuant
hereto or thereto shall be paid by the Sellers, it being understood and agreed
that the Purchaser shall be entitled but not obligated to pay any such duties or
Taxes (whether or not they are its primary responsibility), and the Sellers
shall on demand indemnify the Purchaser against those duties or Taxes and
against any costs and expenses so incurred by it in discharging them. Without
prejudice to the survival of any other provision hereof, the terms of this
Section 12.2 shall survive the termination of this Agreement and payment of all
other amounts payable hereunder.
SECTION 13.    MISCELLANEOUS.


32
163908148

--------------------------------------------------------------------------------




Section 13.1. Indemnity. Each Seller agrees to indemnify, defend and save
harmless the Purchaser (including each of its branches) and its affiliates,
officers, directors, employees or other agents (each, an “Indemnified Party”),
forthwith on demand, from and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for each Indemnified Party in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, regardless of whether any such Indemnified Party shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by each Indemnified Party in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or
foreign Laws, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by or asserted against any such Indemnified Party,
in any manner relating to or arising out of or incurred in connection with this
Agreement, the other Purchase Documents, any Purchased Receivable or any of the
transactions contemplated hereby or thereby, including, without limitation, with
respect to (i) any representation or warranty made or deemed made by such Seller
under or in connection with this Agreement or any of the other Purchase
Documents which shall have been incorrect as of the date when made or any
failure of such Seller to comply with its covenants and other agreements
contained in this Agreement or any other Purchase Document (including, without
limitation, (x) the failure to deliver a Non-Payment Report with respect to any
Overdue Receivable on or prior to the date such report is required to be
delivered pursuant to Section 5.4 and (y) a breach of its obligations under
Section 4.3 with respect to a Purchased Receivable), (ii) any Retained
Obligations of such Seller, and (iii) any payment received by the Purchaser in
respect of any obligation hereunder or any recovery (whether pursuant to a
claim, proof, judgment, order or otherwise) with respect to any such obligation,
in each case under this clause (iii), being made in a currency other than that
in which it is due (collectively, the “Indemnified Liabilities”); provided, no
Seller shall have any obligation to any Indemnified Party hereunder with respect
to (i) any Indemnified Liabilities to the extent such Indemnified Liabilities
arise from the gross negligence or willful misconduct of that Indemnified Party,
in each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, or (ii) any non-payment by the applicable Approved
Obligor or Purchased Receivable Guarantor of any Purchased Receivable resulting
solely from an Insolvency Event of the applicable Approved Obligor or Purchased
Receivable Guarantor or the financial inability of the Approved Obligor or
Purchased Receivable Guarantor to pay such Purchased Receivable on the
applicable Invoice Due Date. Without prejudice to the survival of any other
provision hereof, the terms of this Section 13.1 shall survive the termination
of this Agreement and payment of all other amounts payable hereunder.
Section 13.2. Expenses. The Sellers agree to pay promptly on demand (a) all
actual, out-ofpocket and reasonable costs and expenses (including due diligence
expenses) incurred by the Purchaser in connection with the negotiation,
preparation and execution of the Purchase Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby, including, without limitation, the reasonable fees,
expenses and disbursements of counsel to the Purchaser in connection therewith
(provided, that the Sellers shall not be obligated hereunder to pay the
Purchaser for the Purchaser’s attorneys’ fees (excluding, for the avoidance of
doubt, expenses and disbursements of the Purchaser’s counsel) in excess of
$75,000 in connection with the negotiation, preparation and execution of the
Purchase Documents delivered on the Closing Date); and (b) all costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by the Purchaser in enforcing any obligations of any of the Sellers under any
Purchase Document or in collecting any payments due from any Seller hereunder or
under the other Purchase Documents or in connection with any refinancing or
restructuring of the purchase arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.


33
163908148

--------------------------------------------------------------------------------




Without prejudice to the survival of any other provisions hereof, the terms of
this Section 13.2 shall survive the termination of this Agreement and payment of
all other amounts payable hereunder.
Section 13.3. Setoff. In addition to any rights now or hereafter granted under
applicable Law or any other provision of this Agreement and not by way of
limitation of any such rights, the Purchaser is hereby authorized by each Seller
upon notice to the applicable Seller, to set off and to appropriate and to apply
any and all deposits (general or special, including indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other indebtedness at any time held or owing by the Purchaser
to or for the credit or the account of any Seller against and on account of any
obligations and liabilities of such Seller to the Purchaser hereunder and under
the other Purchase Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Purchase Document,
irrespective of whether or not (a) the Purchaser shall have made any demand
hereunder or (b) any amounts payable hereunder shall have become due and payable
pursuant hereto and although such obligations and liabilities, or any of them,
may be contingent or unmatured.
Section 13.4. Notices, Addresses. All notices, requests and demands given or
made under the Purchase Documents shall be given or made in writing using the
address as specified below or such other address as the party may designate to
the other party in accordance with the provisions of this Section 13.4:


34
163908148

--------------------------------------------------------------------------------





If to Purchaser:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attn: Gauri Duggal
Email: gduggal@us.mufg.jp
With a copy to:
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attn: Jonathan Arkins
Phone: 212-836-7304
Email: jonathan.arkins@arnoldporter.com
If to Seller A:
Zebra Technologies Europe Limited
Dukes Meadow, Millboard Road, Bourne End
Buckinghamshire, SL85XF, United Kingdom
Attn: General Manager
with a copy to:
Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, IL 60609
Attn: Senior Vice President and General Counsel
Telephone: (847) 634-6700
Facsimile: (847) 913-8766


and to:
Polsinelli
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112-1895
Attn: Kraig Kohring
Phone: 816-360-4163
Email: kkohring@polsinelli.com
If to any Additional Seller:
Such Additional Seller’s address and other contact information as notified by
such Additional Seller to the Purchaser in writing at or prior to the time such
Additional Seller becomes a party hereto
If to the Guarantor:
Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, IL 60609
Attn: Senior Vice President and General Counsel
Telephone: (847) 634-6700
Facsimile: (847) 913-8766


with a copy to:
Polsinelli
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112-1895
Attn: Kraig Kohring
Phone: 816-360-4163
Email: kkohring@polsinelli.com




All notices, requests and demands shall be deemed to have been duly given or
made (a) if mailed via a reputable international courier, when it has been
delivered to the relevant address with proof of delivery, or


35
163908148

--------------------------------------------------------------------------------




(b) if sent by electronic mail, when the sender has received confirmation that
the recipient has received such electronic mail; provided, if any communication
is received after a recipient's normal business hours, such communication shall
be deemed received upon the opening of the recipient's next Business Day. Each
Seller, the Guarantor and the Purchaser shall promptly inform each other of any
changes in their respective addresses, email addresses or facsimile numbers
specified herein.
Section 13.5. Certificates and Determinations. Any certification or
determination by the Purchaser of a rate or amount under any Purchase Document
shall be, absent manifest error, conclusive evidence of the matters to which it
relates.
Section 13.6. Assignments and Transfers. (a) The Purchaser may at any time
participate any of its rights under the Purchase Documents to another bank or
financial institution. The Purchaser may at any time assign or transfer any of
its rights under the Purchase Documents to another bank or financial institution
with the written consent of Seller A which shall not be unreasonably withheld;
provided that (i) no such consent shall be required if a Seller is in breach of
its obligations hereunder, and (ii) Purchaser may assign or transfer Purchased
Receivables to another bank or financial institution without Seller A’s prior
written consent. Neither the Sellers nor the Guarantor may assign or otherwise
transfer its rights, benefits or obligations under the Purchase Documents
without the prior written consent of the Purchaser. Subject to the foregoing,
this Agreement shall be binding on and shall inure to the benefit of each party
hereto and its successors and assigns.
(b)    Notwithstanding anything herein to the contrary, the Purchaser may assign
or
pledge a security interest in all or any portion of its rights under this
Agreement to secure obligations of the Purchaser, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank. No such assignment and/or pledge shall release the Purchaser from its
obligations hereunder.
Section 13.7. Waivers, Remedies Cumulative. No failure to exercise, nor any
delay in exercising, on the part of the Purchaser, any right or remedy under the
Purchase Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise
thereof or the exercise of any other right or remedy. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Law.
Section 13.8. Accounting Treatment; Non-Reliance. Each Seller and the Guarantor
agrees and acknowledges that (i) it is a sophisticated party in relation to this
Agreement; (ii) it has made its own independent decision to enter into the
Agreement, the other Purchase Documents to which it is a party and the
transactions contemplated hereby and thereby and, in connection therewith, has
obtained such independent accounting, legal, tax, financial and other advice as
it deems necessary and appropriate (including, without limitation, as to the
appropriate treatment of such transactions for accounting, legal, tax and other
purposes) and (iii) it has not relied upon any representation or advice from
Purchaser, Purchaser's affiliates or any of their respective directors,
officers, employees, contractors, counsel, advisors or other representatives in
this regard.
Section 13.9. Third Party Rights. Other than as specifically provided in this
Agreement, no Person not a party to this Agreement shall be deemed a third party
beneficiary hereof.
Section 13.10. Counterparts. Each Purchase Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the


36
163908148

--------------------------------------------------------------------------------




same instrument. A facsimile or electronic copy of an executed counterpart of
this Agreement shall be effective as an original for all purposes.
Section 13.11. Entire Agreement; Amendments etc. The Purchase Documents
constitute the entire agreement between the parties hereto in relation to the
transactions contemplated hereby, and supersede all previous proposals,
agreements and other written and oral communications in relation thereto. Except
as expressly provided otherwise herein or in the relevant other Purchase
Document, neither this Agreement nor any other Purchase Document nor any
provision of any of the foregoing may be modified, amended, waived (including,
without limitation, a waiver of a breach by a Seller of a representation,
warranty or covenant), supplemented, discharged, cancelled or terminated orally
or by any course of dealing or by any other manner, in each instance, except by
an agreement in writing executed by the Purchaser and the other parties to the
relevant Purchase Document.
Section 13.12. Exclusion of Liability. To the extent permitted by applicable
Law, none of the Sellers shall assert, and each Seller hereby waives, any claim
against the Purchaser and its affiliates, members of the board of directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any other
Purchase Document or any agreement or instrument contemplated hereby or thereby
or referred to herein or therein, the transactions contemplated hereby or
thereby, any purchase or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Seller hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
Notwithstanding the foregoing, each Seller shall remain liable for its
obligations under Section 13.1.
Section 13.13. Invalidity. If at any time any provision of the Purchase
Documents shall be adjudged by any court or other competent tribunal to be
illegal, invalid or unenforceable, the validity, legality, and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired,
and the parties hereto will use their best efforts to revise the invalid
provision so as to render it enforceable in accordance with the intention
expressed in this Agreement.
Section 13.14. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).
Section 13.15. Consent to Jurisdiction. Any litigation based hereon, or arising
out of, under or in connection with this Agreement or any other Purchase
Document, may be brought and maintained in the courts of the State of New York
sitting in New York County, New York or in the United States district court for
the Southern District of New York. Each Seller and the Guarantor hereby
expressly and irrevocably submits to the jurisdiction of the courts of the State
of New York sitting in New York County, New York and of the United States
district court for the Southern District of New York for the purpose of any such
litigation. Each Seller and the Guarantor further irrevocably consents to the
service of process by registered mail, postage prepaid, to the address specified
in Section 13.4 or by personal service within or without the State of New York.
Further, each Seller hereby irrevocably and unconditionally appoints Zebra
Technologies International LLC, 111 Eighth Avenue, New York, New York, 10011, as
its authorized agent (in such capacity with its successors, the “Process Agent”)
to receive, accept and acknowledge for and on behalf of such Seller and its
property, service of any and all legal process, summons, complaints, notices and
documents which


37
163908148

--------------------------------------------------------------------------------




may be served in any suit, action or proceeding based on this Agreement or any
other Purchase Document. Such appointment shall continue until the appointment
and acceptance of a successor process agent pursuant to the provisions of this
Section. Each Seller acknowledges and confirms that the Process Agent has agreed
to act as said agent for service of process. Each Seller agrees to take any and
all action, including the filing of any and all documents and instruments, that
may be necessary to continue such appointment in full force and effect as
aforesaid and in the event that for any reason the agent mentioned above shall
be unwilling or unable to continue to serve as agent for such Seller as set
forth in this paragraph, such Seller shall promptly appoint a successor
satisfactory to the Purchaser so to serve, advise the Purchaser of such
appointment and deliver to the Purchaser evidence in writing of the successor
agent’s acceptance of such appointment. Service of process upon the Process
Agent shall be deemed, in every respect, effective service of process upon such
Seller. The failure of the Process Agent to give a Seller notice of the service
of any process shall not affect the validity of any proceeding based on that
process or any judgment obtained pursuant to it. Nothing in this Section 13.15
shall affect the right of the Purchaser to serve legal process in any other
manner permitted by Law. Each Seller expressly and irrevocably waives, to the
fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of venue of any such litigation brought in any such court and
any claim that any such litigation has been brought in an inconvenient forum.
Section 13.16. WAIVER OF JURY TRIAL. EACH SELLER, THE GUARANTOR AND THE
PURCHASER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER PURCHASE
DOCUMENT OR ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER PURCHASE DOCUMENTS, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 13.17. USA Patriot Act. The Purchaser hereby notifies each Seller and
the Guarantor that pursuant to the requirements of the USA PATRIOT Improvement
and Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Seller and the
Guarantor, which information includes the name and address of each Seller and
the Guarantor and other information that will allow the Purchaser to identify
each Seller and the Guarantor in accordance with the PATRIOT Act.
Section 13.18. Confidentiality. Each party hereto agrees to hold the Purchase
Documents, the transactions contemplated thereby and all non-public information
received by it in connection therewith from any other party hereto or its agents
or representatives in confidence and agrees not to provide any Person with
copies of this Agreement or such non-public information other than (a) to its
affiliates and any officers, directors, members, managers or employees of such
party or any of its affiliates and then only to the extent this Agreement, any
other Purchase Document or such information is required or useful in connection
with this Agreement, any other Purchase Document or any of the transactions
contemplated thereunder (including, without limitation, the administration,
operation, analysis, audit, review or enforcement of any aspect of any of the
foregoing), (b) to any outside accountants, auditors or attorneys of such party
or any of its affiliates, (c) to any prospective or actual assignee or
participant which (in each case) has signed a confidentiality agreement
containing provisions substantively identical to this Section 13.18 or has
agreed to be subject to the terms of this Section 13.18 or has entered into a
confidentiality agreement with one or more of the Sellers or any affiliates
thereof with respect to the receivables purchase arrangements


38
163908148

--------------------------------------------------------------------------------




hereunder, (d) to credit support providers if they agree to hold it confidential
pursuant to customary commercial terms, (e) to Governmental Authorities with
appropriate jurisdiction (including filings required under securities Laws), (f)
to the service provider with whom the Purchaser subcontracts use of the
PrimeRevenue System provided that such service provider agrees to hold such
information confidential pursuant to customary commercial terms, (g) appropriate
filings under the UCC and other similar filings or registrations under other
applicable Law, and (h) as may be required or advisable under English Law to
perfect, assure priority, maintain the perfection or priority of or otherwise
protect the Purchaser’s interest in Purchased Receivables constituting English
Law Receivables. Notwithstanding the above stated obligations, the parties
hereto will not be liable for disclosure or use of such information which: (i)
was required by Law, including pursuant to a valid subpoena or other legal
process, (ii) is disclosed or used in connection with the exercise of any
remedies hereunder or any suit or proceeding relating to this Agreement or any
other Purchase Document or the enforcement of rights hereunder or thereunder, or
(iii) is, at the time of the disclosure, generally known to the public (without
breach of any of such Person’s obligations hereunder).
Section 13.19. Communication Through the PrimeRevenue System. Each party hereto
consents to the communication and delivery of offers, acceptances, Purchase
Requests and other communications and the creation of binding contracts through
the PrimeRevenue System, although such communications are by electronic means
rather than in writing on paper. Each party hereto waives any claim or defense
that any such offers, acceptances, Purchase Requests or other communications and
any contracts arising therefrom are not binding or enforceable as a result of
their being communicated electronically rather than in writing on paper.
Section 13.20. Judgment Currency. If, for the purposes of obtaining or enforcing
judgment in any court in any jurisdiction, it becomes necessary to convert into
the currency of the country in which such court is located (the “Judgment
Currency”) any obligation denominated in another currency, then the date on
which the rate of exchange for conversion is selected by the court is referred
to herein as the “Conversion Date”. If there is a change in the rate of exchange
between the Judgment Currency and the other currency between the Conversion Date
and the actual receipt by the Purchaser of the amount of such obligation or
under any such judgment, the relevant Seller will, notwithstanding any such
judgment, pay all such additional amounts as may be necessary to ensure that the
amount received by the Purchaser in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of receipt, will produce the amount due
in the other currency. Each Seller’s liability hereunder constitutes a separate
and independent liability which shall not merge with any judgment or any partial
payment or enforcement of payment of sums due under this Agreement or any other
Purchase Document.
[Remainder of page intentionally left blank]




39
163908148

--------------------------------------------------------------------------------





signature1.jpg [signature1.jpg]





--------------------------------------------------------------------------------




signature2.jpg [signature2.jpg]





--------------------------------------------------------------------------------





SCHEDULE A TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT Approved Obligors
Approved Obligor 
Approved Obligor Sublimit (USD) 
Initial 
Approved 
Obligor Buffer Period 
Approved
Obligor  
Adjustment Rate  
Applicable 
Margin (per annum) 
Purchased 
Receivables 
Guarantor 
Required 
Usage
Fee 
Accrual  
Usage Fee 
Trigger 
Usage Fee 
Rate (per annum) 
Ingram Micro Pan Europe
GMBH
$50,000,000
6 days
29%
1.50%
Yes
Yes
50%
0.75%
ScanSource Europe SPRL
$40,000,000
6 days
40%
1.35%
Yes
No
n/a
n/a

Schedule A - 1 163908148







--------------------------------------------------------------------------------





SCHEDULE B TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
UCC and Other Perfection Information
(a)
Name:          Zebra Technologies Europe Limited

(b)
Chief Executive Office:     Dukes Meadow, Millboard Road, Bourne End

SL85XF, United Kingdom
Attn: General Manager
(c)
Jurisdiction of Organization:     United Kingdom

(d)
Organizational Number:          02881068

(e)
Changes in Location, Name

and Corporate Organization in
the last 5 years:     None


163908148

--------------------------------------------------------------------------------




Schedule B - 1
SCHEDULE C TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
Electronic Services Schedule
This Electronic Services Schedule (this “Schedule”) is attached and made a part
of the Agreement (as defined herein). In the event of any conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Schedule, the terms and conditions of this Schedule shall control. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
Section 1.    As used herein:
“Agreement” means the Master Accounts Receivable Purchase Agreement, dated as of
December 19, 2018, among Zebra Technologies Europe Limited, an English private
company limited by shares (“Seller A”), each affiliate of Seller A that becomes
a party thereto as a seller in the sole and absolute discretion of the Bank (as
hereinafter defined) (each, an “Additional Seller”; and, together with Seller A,
each, a “Seller”, and collectively, the “Sellers”), Zebra Technologies
Corporation, a Delaware corporation (the “Guarantor”) and MUFG Bank, Ltd.,
(“Bank”), including this Schedule, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.
“Message” means all messages or other information sent or received by a Seller
in connection with the Agreement using the Program web portal.
“PrimeRevenue” means PrimeRevenue, Inc., which is a Service Provider hereunder.
“Program web portal” means the system interface of the Service Provider to be
used by Bank and each Seller so as to operate this Agreement or any updated or
replacement system from time to time.
“Service Provider” means any person with whom an agreement has been entered into
by Bank and to whom the performance of certain obligations or exercise of
certain rights in respect of the giving and receiving of Messages, and not in
respect of any purchase of Receivables, is from time to time subcontracted by
Bank.
Section 2.    Service Provider
The parties to the Agreement agree that the Service Provider is and will be the
service provider solely for Bank and not the sub-contractor or agent of any
Seller. Each Seller consents to Bank outsourcing to the Service Provider the
management of certain administrative functions under the Agreement, it being
understood that only the rights and obligations issuing from this Schedule shall
be outsourced.
Section 3.    Service Provider’s Systems and Platform
3.1. To operate this Agreement, each Seller and Bank shall use the Program web
portal, subject to Section 4.9 below.


Schedule C - 1 163908148

--------------------------------------------------------------------------------




3.2. Program related data will be updated and available for view access by each
Seller and Bank on a day to day basis in the Program web portal.
3.3. Each Seller will upload and download information pertaining to Purchase
Requests from the Program web portal.
3.4. As of the date of this Schedule, the Service Provider means PrimeRevenue.
Bank may replace the Service Provider at any time or terminate this Schedule,
and will give written notice thereof to the Sellers.
Section 4.    Use of Service Provider’s Systems and Platform
4.1. Each Seller shall have the right to use the content of the Program web
portal to print and use reports downloaded from the Program web portal, and to
save reasonable copies to its hard drive, in each case solely for the purposes
contemplated by the Agreement. Any copying, distribution, or commercial use of
any of the content of the Program web portal not in furtherance of or related to
the commercial purposes of the Agreement is strictly forbidden. Notwithstanding
the foregoing, each Seller is entitled to share any such content with its
Affiliates and its and such Affiliates’ attorneys, accountants, and tax
advisors, or any Governmental Authority.
4.2. Service Provider retains all right, title, and interest in and to its
Program web portal, including all software and other intellectual property
underlying the Program web portal and associated therewith, all derivative works
thereof, and in all media, but specifically excluding any materials,
intellectual property or information provided by any Seller or Bank
(collectively, “Member Content”), all of which shall remain the property of the
contributing party. Other than a royalty-free license to use the Program web
portal during the term of this Schedule, nothing contained herein shall be
construed as the grant of a license or other right by Service Provider to the
Sellers of the Program web portal or any intellectual property underlying or
associated with the Program web portal. Each Seller grants to Service Provider
for the term of this Schedule a royalty free, non-exclusive license to use,
reproduce, display and modify such Seller’s Member Content for the purpose of
allowing Service Provider to render the contractedfor services to Bank.
4.3. All of the design, text, graphics and the selection and arrangement thereof
included in the Program web portal are protected by the copyright laws of the
United States and foreign countries. The Program web portal and all associated
intellectual property rights are owned by Service Provider and its licensors.
All rights not expressly granted to the Sellers are reserved to Service Provider
and its licensors. Each Seller acknowledges that (a) the Program web portal
incorporates confidential and proprietary information developed or acquired by
Service Provider, including the software underlying the Program web portal; (b)
it shall use such information solely for the purposes set forth herein; and (c)
it shall not disclose any such information to third parties except to its
Affiliates, and its and their employees, officers, legal counsel, financial
advisors and auditors, so long as such parties are bound by written or fiduciary
obligations no less stringent than those set forth herein, and such Seller
remains primarily responsible for any unauthorized use or disclosure of the
information by such third parties. This Section 4.3 shall survive the
termination of this Schedule for a period of one year.
4.4. Service Provider may access and use the non-public financial, transactional
and other information that is processed under this Agreement or otherwise
acquired by Service Provider in connection with the Program web portal (“Seller
Data”) for the purposes of providing and operating the Program web portal. In
addition, Service Provider may access and use Seller Data on an aggregate basis
for


Schedule C - 2 163908148

--------------------------------------------------------------------------------




the purpose of preparing statistical analyses, reports, and benchmarking
statistics for Service Provider’s own use and for general marketing purposes
related to trends and overall use of the Program web portal and related
services. Each Seller represents that it has the right to permit Service
Provider to use Seller Data as described in this Agreement and that such use
will not violate any third person’s rights.
4.5. Each Seller acknowledges that Service Provider may transfer Seller Data to
a third person, in connection with: (a) any assignment arising from the
acquisition of all or substantially all of its assets or equity interests; or
(b) a delegation of hosting or other duties, provided that such third party
service provider agrees to abide by appropriate confidentiality obligations.
4.6. The parties may disclose Seller Data if required by applicable law to any
government body, or duly authorized representatives thereof, upon an audit or
other inspection by any of the same of the records or facilities of Service
Provider. The applicable Seller will be notified promptly upon receipt of any
order and upon the implementation of any change in laws which requires
disclosure of Seller Data.
4.7. Each Seller hereby acknowledges that Service Provider reserves the right
to: (a) terminate such Seller’s access to and use of the Program web portal if
such Seller permits any unauthorized third person or entity to access and use
the Program web portal; and (b) interrupt or disable access to and use of all or
any part of the Program web portal if necessary to prevent or protect against
fraud, hacking, or illegal conduct or otherwise protect Service Provider’s
personnel or the Program web portal, in Service Provider’s sole discretion and
without notice.
4.8. EACH SELLER ACKNOWLEDGES THAT NO WARRANTIES OR CONDITIONS, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE MADE BY SERVICE PROVIDER WITH RESPECT TO
THE PROGRAM WEB PORTAL, THE UNDERLYING SOFTWARE, OR ANY SERVICES PROVIDED BY
SERVICE PROVIDER, AND SUCH PROGRAM WEB PORTAL, SOFTWARE, AND SERVICES ARE
PROVIDED ON AN “AS IS, WHERE IS, AND AS AVAILABLE” BASIS. SERVICE PROVIDER
EXPRESSLY DISCLAIMS LIABILITY AND SPECIFICALLY DENIES ANY RESPONSIBILITY FOR (A)
THE COMPLETENESS, ACCURACY OR QUALITY OF INFORMATION OR ANY MEMBER CONTENT
OBTAINED THROUGH THE PROGRAM WEB PORTAL, AND (B) ANY SELLER’S USE OF OR
INABILITY TO USE THE PROGRAM WEB PORTAL. THE USE OF THE PROGRAM WEB PORTAL, AND
ANY MEMBER CONTENT OR INFORMATION OBTAINED VIA THE PROGRAM WEB PORTAL, IS AT
EACH SELLER’ S OWN RISK.
4.9. Bank has the obligation to view the Messages sent in accordance with this
Schedule and to act upon them under the terms of the Agreement, and, during any
unavailability of the Program web portal for the purposes hereof, or following
the change of Service Provider, accept or receive Purchase Requests and other
notices as otherwise provided in the Agreement.
Section 5.    Security. Each Seller agrees that:
5.1. Such Seller’s authorized employees may access the Program web portal using
a unique user ID and password issued by Service Provider. Such Seller and each
authorized employee shall not allow any other individual to use such employee’s
unique user ID and password to access the Program web portal. Such Seller and
each authorized employee shall remain responsible for maintaining


Schedule C - 3 163908148

--------------------------------------------------------------------------------




the strict confidentiality of the user IDs and passwords created for such
Seller’s authorized employees;
5.2. it will not intentionally or knowingly interfere with, defeat, disrupt,
circumvent or tamper with or attempt to gain unauthorized access to the Program
web portal or other information or instruction that is, by the terms of the
Agreement to be transmitted through the Program web portal, or with the
restrictions on use of functionality or access to information on any portion of
the Program web portal, or attempt to do so; and
5.3. it will not intentionally or knowingly introduce into any portion of the
Program web portal any device, software or routine, including but not limited to
viruses, Trojan horses, worms, time bombs and cancelbots or other data or code
that harms, or may adversely affect, the operation of the Program web portal.
Section 6. Representations, Warranties and Covenants of the Sellers. Each Seller
hereby represents, warrants and covenants to and with Bank as follows:
6.1. Such Seller’s use of the Program web portal is solely to settle genuine and
lawful commercial trade transactions, arising in the ordinary course of
business, for the purchase or sale of goods (including Receivables as defined
under the Agreement) and/or services by or to such Seller from or to Bank or
other third parties. Such Seller shall not use the Program web portal for
investment or arbitrage functions or purposes, or for any money laundering
purpose, or in contravention of any law or regulation, and any activity
undertaken via the Program web portal shall not be used in furtherance of any of
the foregoing.
6.2. Information provided by such Seller to Bank or Service Provider from time
to time in connection with this Schedule is and shall be true and accurate in
all material respects at the time given.
Section 7. No Implied Duties. Without limiting the liabilities of Bank under the
Agreement, Bank shall be obliged to perform such duties and only such duties as
are specifically set forth herein, and no implied duties or responsibilities
shall be read or implied into this Schedule against Bank. Bank shall have no
duties or obligations under this Schedule to any person or entity other than the
Sellers and, without limiting the foregoing, does not assume any obligation or
relationship of agency or trust under this Schedule for, or with any other
person or entity.
Section 8. Third Party Beneficiary Rights. Each Seller and Bank agree that
Service Provider is an intended third party beneficiary of, and entitled to rely
on Sections 2, 4, 5, and 6 of this Schedule and Section 13.18 (Confidentiality)
of the Agreement.




Schedule C - 4 163908148

--------------------------------------------------------------------------------





EXHIBIT A TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
______________, 20__
[Bank]
[Address] Attn:
Ladies and Gentlemen:
Purchase Request
We refer to the Master Accounts Receivable Purchase Agreement, dated as of
December 19, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”),, among Zebra Technologies Europe
Limited, an English private company limited by shares (“Seller A”), each
affiliate of Seller A that becomes a party thereto as a seller in the sole and
absolute discretion of the Bank (as hereinafter defined) (each, an “Additional
Seller”; and, together with Seller A, each, a “Seller”, and collectively, the
“Sellers”), Zebra Technologies Corporation, a Delaware corporation (the
“Guarantor”) and MUFG Bank, Ltd., (the “Purchaser”). Terms defined in the
Purchase Agreement shall have the same meaning herein as defined in such
Purchase Agreement.
[Insert Name of Seller] (the “Purchase Request Seller”) hereby requests that the
Purchaser purchase on _____________, 20__, the Receivables of the Purchase
Request Seller set forth on Schedule A attached hereto (the “Proposed
Receivables”), in accordance with, and subject to, the terms and provisions of
the Purchase Agreement.
The Purchase Request Seller hereby represents and warrants to the Purchaser that
the following statements are true and correct as of the applicable Purchase Date
for such Proposed Receivables:
(i)
Each of the conditions precedent set forth in Section 8 of the Purchase
Agreement has been satisfied or otherwise waived by the Purchaser.

(ii)
Immediately after giving effect to the purchase of such Proposed Receivables,
the Total Outstanding Amount of all Purchased Receivables of all Approved
Obligors as of such date will not exceed the Maximum Facility Amount.

(iii)
Immediately after giving effect to the purchase of such Proposed Receivables,
the Total Outstanding Amount of all Purchased Receivables of any Approved
Obligor will not exceed any applicable Approved Obligor Sublimit.

(iv)
The representations and warranties made by the Sellers in Section 9.1 of the
Purchase Agreement are true and correct in all respects to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
on and as of such earlier date.



163908148

--------------------------------------------------------------------------------




(v)
The representations and warranties made by the Purchase Request Seller in
Section 9.2 of the Purchase Agreement with respect to the Proposed Receivables
are true and correct in all respects to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all respects on and as of such
earlier date.

(vi)
The representations and warranties made by the Guarantor in Section 9.3 of the
Purchase Agreement are true and correct in all respects to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
on and as of such earlier date.

Executed and delivered by the Purchase Request Seller as of the date first above
written.
[INSERT NAME OF PURCHASE REQUEST SELLER]
By:_______________________________ Name:
Title:
Exhibit B - 2




163908148

--------------------------------------------------------------------------------





Schedule A to Purchase Request
 
[Name of
Purchase
Request
Seller]
Approved
Obligor
Invoice Number
Invoice Amount
Invoice Date
Invoice Due Date
Maturity Date
Purchase Date
1.
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 

163908148







--------------------------------------------------------------------------------





EXHIBIT B TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
______________, 20__
[Bank]
[Address] Attn:
Ladies and Gentlemen:
Servicing Report
We refer to the Master Accounts Receivable Purchase Agreement, dated as of
December 19, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”), among Zebra Technologies Europe
Limited, an English private company limited by shares (“Seller A”), each
affiliate of Seller A that becomes a party thereto as a seller in the sole and
absolute discretion of the Purchaser (as hereinafter defined) (each, an
“Additional Seller”; and, together with Seller A, each, a “Seller”, and
collectively, the “Sellers”), Zebra Technologies Corporation, a Delaware
corporation (the “Guarantor”) and MUFG Bank, Ltd., (the “Purchaser”). Terms
defined in the Purchase Agreement shall have the same meaning herein as defined
in such Purchase Agreement.
Please find attached hereto the latest Servicing Report.
Executed and delivered by [Insert name of applicable Seller] as of the date
first above written.
[INSERT NAME OF SELLER]
By:
Name:
Title:
Exhibit B - 1


163908148

--------------------------------------------------------------------------------




[Form of Servicing Report]
Exhibit B - 2


163908148

--------------------------------------------------------------------------------




EXHIBIT C TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
______________, 20__
[Bank]
[Address] Attn:
Ladies and Gentlemen:
Reconciliation Report
We refer to the Master Accounts Receivable Purchase Agreement, dated as of
December 19, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”), among Zebra Technologies Europe
Limited, an English private company limited by shares (“Seller A”), each
affiliate of Seller A that becomes a party thereto as a seller in the sole and
absolute discretion of the Purchaser (as hereinafter defined) (each, an
“Additional Seller”; and, together with Seller A, each, a “Seller”, and
collectively, the “Sellers”), Zebra Technologies Corporation, a Delaware
corporation (the “Guarantor”) and MUFG Bank, Ltd., (the “Purchaser”). Terms
defined in the Purchase Agreement shall have the same meaning herein as defined
in such Purchase Agreement.
Please find attached hereto the latest Reconciliation Report.
Executed and delivered by [Insert name of applicable Seller] as of the date
first above written.
[INSERT NAME OF SELLER]
By:
Name:
Title:
Exhibit C - 1


163908148

--------------------------------------------------------------------------------




[Form of Reconciliation Report]
Exhibit C - 1


163908148